Exhibit 10.22

 



CONFIDENTIAL

 

 

 

 

 

 

STOCK PURCHASE AGREEMENT

 

by and among

 

VINTAGE STOCK AFFILIATED HOLDINGS LLC

 

VINTAGE STOCK, INC.,

 

and

 

THE SHAREHOLDERS OF VINTAGE STOCK, INC.

 

 

 

 

 

 

November 3, 2016

 

 

 

 

 

 



   

 

 

TABLE OF CONTENTS

ARTICLE 1 DEFINITIONS 1 1.1   Definitions 1 ARTICLE 2 SALE AND PURCHASE OF
SHARES; CLOSING 11 2.1   Sale and Purchase of Shares 11 2.2   Purchase Price;
Payment of Purchase Price and Closing Date Revolving Loan Amount; Closing
Payment Certificate 11 2.3   Closing 12 ARTICLE 3 REPRESENTATIONS AND WARRANTIES
OF THE COMPANY AND THE SELLERS 12 3.1   Organization and Good Standing; Trust
Matters 13 3.2   Authority; No Conflict 13 3.3   Capitalization 14
3.4   Financial Statements 15 3.5   Books and Records 16 3.6   Title to
Properties; Leased Real Property 16 3.7   Condition of Assets 17 3.8   Accounts
Receivable 17 3.9   Inventory 17 3.10   No Undisclosed Liabilities 18
3.11   Taxes 18 3.12   Employee Benefits 20 3.13   Compliance; Governmental
Authorizations 21 3.14   Legal Proceedings; Orders 22 3.15   Absence of Certain
Changes and Events 23 3.16   Contracts; No Defaults 25 3.17   Insurance 27
3.18   Environmental Matters 28 3.19   Employees 29 3.20   Labor Relations;
Compliance 29 3.21   Intellectual Property 30 3.22   Certain Payments 31
3.23   Suppliers 31

 

 

 

 

 



 ii 

 

 

3.24   Relationships with Affiliates 32 3.25   Brokers or Finders 32
3.26   Indebtedness; Tangible Shareholders’ Equity 32 3.27   Loans with Sellers,
Executives, and Directors 32 3.28   Bank Accounts 33 3.29   Unclaimed or
Abandoned Property; Escheat 33 3.30   No Other Representations and Warranties 33
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE BUYER 33 4.1   Organization and
Good Standing 33 4.2   Authority; No Conflict 33 4.3   Investment Intent 34
4.4   Certain Proceedings 34 4.5   Brokers or Finders 34 4.6   [Intentionally
Omitted]. 34 4.7   Sufficiency of Funds 34 4.8   Independent Investigation 35
ARTICLE 5 COVENANTS OF THE COMPANY AND THE SELLERS PRIOR TO THE CLOSING 35
5.1   Access and Investigation; Financial Statements 35 5.2   Operation of the
Business of the Company 35 5.3   Negative Covenant; Cash Distributions 36
5.4   Notification 36 5.5   Payment of Indebtedness; Tangible Shareholders’
Equity 37 5.6   Claims 37 5.7   Reasonable Best Efforts 37 5.8   No Solicitation
of Other Bids 37 5.9   Financing 38 ARTICLE 6 COVENANTS OF THE BUYER 38
6.1   Reasonable Best Efforts 38 6.2   Financing 38 6.3   Access 38 ARTICLE 7
ADDITIONAL AGREEMENTS 39 7.1   Certain Tax Covenants 39

 

 

 

 



 iii 

 

 

7.2   Section 338(h)(10) Election 41 7.3   Consents 42 7.4   Release by the
Sellers 42 7.5   Confidentiality 43 7.6   Non-competition; Non-solicitation 43
7.7   Audited Financial Statements 45 7.8   [Intentionally Omitted]. 45
7.9   Further Assurances 45 7.10   Reasonable Best Efforts to Close by November
3, 2016 45 ARTICLE 8 CONDITIONS PRECEDENT TO THE BUYER’S OBLIGATION TO CLOSE 45
8.1   Accuracy of Representations 45 8.2   Performance of Covenants 46
8.3   Consents 46 8.4   Additional Documents 46 8.5   No Material Adverse Effect
47 8.6   No Proceedings 47 8.7   No Claim Regarding Ownership or Sale Proceeds
47 8.8   Injunction 47 8.9   No Indebtedness; Minimum Tangible Shareholders’
Equity 47 8.10   Financing 47 ARTICLE 9 CONDITIONS PRECEDENT TO THE SELLERS’
OBLIGATION TO CLOSE 48 9.1   Accuracy of Representations 48 9.2   Buyer’s
Performance 48 9.3   Additional Deliveries 48 9.4   Indebtedness Payoff
Obligation 48 9.5   No Injunction 48 9.6   Consents 49 ARTICLE 10 TERMINATION 49
10.1   Termination of Agreement 49 10.2   Effect of Termination 50 ARTICLE 11
SURVIVAL; INDEMNIFICATION 50

 

 

 

 

 



 iv 

 

 

11.1   Survival 50 11.2   Indemnification 50 11.3   Indemnification Procedures
52 11.4   Payments 54 11.5   Offset 54 11.6   Treatment of Indemnification
Payments 55 11.7   [Intentionally Omitted] 55 11.8   Exclusive Remedies 55
11.9   Mitigation 55 11.10   No Circular Recovery 55 ARTICLE 12 GENERAL
PROVISIONS 56 12.1   Expenses 56 12.2   Public Announcements 56 12.3   Authority
and Rights of the Sellers’ Representative 56 12.4   Notices 56 12.5   Amendment
and Modification; Waiver 58 12.6   Entire Agreement 58 12.7   Successors and
Assigns 58 12.8   Severability 59 12.9   Construction of Terms 59
12.10   Governing Law; Jurisdiction; Jury 59 12.11   Counterparts 59 12.12   No
Third Party Beneficiaries; No Recourse to Financing Sources 60 12.13   Specific
Performance 60 12.14   Certain Legal Matters 60 12.15   Acknowledgment 60

 

 

 

 



 v 

 

 

Index of Exhibits

 

Exhibit A-1 – Form of Employment Agreement for Rodney Spriggs

 

Exhibit A-2 – Form of Employment Agreement for Steve Wilcox

 

Exhibit B – Form of Subordinated Promissory Note

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 vi 

 

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
November 3, 2016, by and among Vintage Stock Affiliated Holdings LLC, a Nevada
limited liability company (the “Buyer”), Vintage Stock, Inc., a Missouri
corporation (the “Company”), the trustees of the trusts (the “Trusts”) that hold
all of the outstanding capital stock of the Company, and the trustees of three
of the Trusts, Rodney Spriggs, Kenneth Caviness, and Steven Wilcox acting in
their respective individual capacities (each of the trustees and such three
individuals, a “Seller,” and, collectively, the “Sellers”), and Rodney Spriggs,
in his capacity as the representative of the Sellers for certain purposes of
this Agreement (in such capacity, the “Sellers’ Representative”).

 

WHEREAS, the Sellers collectively own, of record and beneficially, all of the
issued and outstanding shares of capital stock of the Company (the “Shares”);
and

 

WHEREAS, the Buyer desires to acquire the Shares from the Sellers and the
Sellers desire to sell the Shares to the Buyer, in each case on the terms and
subject to the conditions contained in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual premises, covenants, and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

ARTICLE 1
DEFINITIONS

 

1.1              Definitions. For purposes of this Agreement, the following
terms have the meanings specified in this Section:

 

“Accounting Referee” is defined in Section 7.2.

 

“Accounts Receivable” is defined in Section 3.8.

 

“Acquisition Proposal” is defined in Section 5.8(a).

 

“Affiliate” means, with respect to any Person, any other Person (i) that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person, (ii) that is a
general partner, director, manager, trustee, or principal officer of, or a
limited partner owning more than 10% of the voting interests of, such Person, or
(iii) of which such Person is a general partner, director, manager, trustee, or
principal officer or a limited partner owning more than 10% of the voting
interests of, such Person. For purposes of this definition, “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct, or to cause the direction of,
the management or policies of the Person in question through the ownership of
voting securities, by contract, or otherwise.

 

“Agreement” is defined in the Preamble to this Agreement.

 

 

 



   

 

 

“Allocation Schedule” is defined in Section 7.2.

 

“Audited Financials” is defined in Section 7.7.

 

“Basket” has the meaning set forth in Section 11.2(c)(i).

 

“Benefit Plan” has the meaning set forth in Section 3.12(a).

 

“Business Day” means any day other than a Saturday or a Sunday and any day other
than a day that is a bank holiday in the State of Missouri or the State of
Nevada.

 

“Buyer” is defined in the Preamble to this Agreement.

 

“Buyer Indemnified Party” and “Buyer Indemnified Parties” are defined in Section
11.2(a).

 

“Closing” is defined in Section 2.3.

 

“Closing Date” means the date on which the Closing occurs.

 

“Closing Date Balance Sheet” means the balance sheet of the Company as of
immediately prior to the Closing on the Closing Date, prepared according to GAAP
and on a basis consistent with the historical accounting policies,
methodologies, practices, and assumptions applied by the Company, provided such
historical policies, methodologies, practices, and assumptions are in accordance
with GAAP.

 

“Closing Date Revolving Loan Amount” means the amount outstanding immediately
prior to the Closing under the Revolving Loan.

 

“Closing Payment Certificate” is defined in Section 2.2(c).

 

“Closing Shareholder Payment Amount” is defined in Section 2.2(b).

 

“Closing Term Loan Payment Amount” means the aggregate amount necessary to
satisfy and extinguish the Term Loan

 

“Company” is defined in the Preamble to this Agreement.

 

“Company Intellectual Property” means all Intellectual Property that is owned or
held for use by the Company.

 

“Company IP Agreements” means all written licenses, sublicenses, consent to use
agreements, settlements, coexistence agreements, covenants not to sue,
permissions, and other Contracts (including any right to receive or obligation
to pay royalties or any other consideration), relating to Intellectual Property
to which the Company is a party, beneficiary, or otherwise bound (other than
Contracts pursuant to which Intellectual Property is licensed to the Company
under “shrink wrap” or “click through” license agreements accompanying
commercially available retail computer software or web applications that have
not been modified or customized for the Company).

 

 

 



 2 

 

 

“Company IP Registrations” means all Company Intellectual Property owned by the
Company that is subject to any issuance registration, application, or other
filing by, to, or with any Governmental Body or authorized private registrar in
any jurisdiction, including registered trademarks, domain names, and copyrights,
issued and reissued patents, and pending applications for any of the foregoing.

 

“Consent” means any approval, consent, ratification, waiver, or other
authorization (including any Governmental Authorization).

 

“Contemplated Transactions” means all of the transactions contemplated by this
Agreement, including: (i) the sale of the Shares by the Sellers to the Buyer;
(ii) the execution and delivery of the Transaction Documents by the parties
thereto; and (iii) the performance by the Buyer, the Sellers, and the Company of
their respective covenants and obligations under the Transaction Documents.

 

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures, and
all other agreements, commitments, and legally binding arrangements, whether
written or oral.

 

“Direct Claim” is defined in Section 11.3(c).

 

“Disclosure Schedules” means the Disclosure Schedules delivered by the Sellers
to the Buyer concurrently with the execution and delivery of this Agreement.

 

“Dollars or $” means the lawful currency of the United States of America.

 

“Employment Agreements” means, collectively, the individual Employment
Agreements between the Company, on the one hand, and Rodney Spriggs and Steve
Wilcox, on the other hand, in the forms attached hereto as Exhibits A-1 and A-2,
respectively.

 

“Encumbrance” means any charge, claim, community property interest, condition,
equitable interest, lien, mortgage, guarantee, right of way, option, pledge,
security interest, right of first refusal, or any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership
other than any such items or conditions created with respect to the Financing.

 

“Environment” means soil, land surface, or subsurface strata, surface waters
(including navigable waters, streams, ponds, drainage basins, and wetlands),
groundwater, drinking water supply, stream sediments, ambient air (including
indoor air), plant and animal life, and any other environmental medium or
natural resource.

 

 

 

 



 3 

 

 

“Environmental, Health, and Safety Liabilities” means any cost, damage,
liability, or other obligation arising under Environmental Law or Occupational
Safety and Health Law and consisting of or relating to (i) any environmental,
health, or safety matters or conditions (including on-site or off-site
contamination, occupational safety and health, and regulation of chemical
substances or products); (ii) fines, penalties, judgments, awards, settlements,
legal or administrative proceedings, damages, losses, claims, demands, and
response, investigative, remedial or inspection costs and expenses arising under
Environmental Law or Occupational Safety and Health Law; (iii) financial
responsibility under Environmental Law or Occupational Safety and Health Law for
cleanup costs or corrective action, including any investigation, cleanup,
removal, containment, or other remediation or response actions (“Cleanup”)
required by applicable Environmental Law or Occupational Safety and Health Law
(whether or not such Cleanup has been required or requested by any Governmental
Body or other Person) and for any natural resource damages; or (iv) any other
compliance, corrective, investigative, or remedial measures required under
Environmental Law or Occupational Safety and Health Law. The terms “removal,”
“remedial,” and “response action” include the types of activities covered by the
U.S. Comprehensive Environmental Response, Compensation, and Liability Act, 42
U.S.C. §9601 et seq., as amended.

 

“Environmental Law” means any Environmental hazardous substance or pollutant
Legal Requirement that requires or relates to: (i) advising appropriate
authorities, employees, and the public of intended or actual releases of
pollutants or hazardous substances or materials, violations of discharge limits,
or other prohibitions and of the commencement of activities that could have
significant impact on the Environment; (ii) preventing or reducing to acceptable
levels the release of pollutants or hazardous substances or materials into the
Environment; (iii) reducing the quantities, preventing the release, or
minimizing the hazardous characteristics of pollutants that are generated; (iv) 
protecting natural resources, species, or ecological amenities; (v) reducing to
acceptable levels the risks inherent in the transportation of hazardous
substances, pollutants, oil, or other potentially harmful substances with
respect to the Environment; (vi) cleaning up pollutants that have been released
into the Environment, preventing the threat of release, or paying the costs of
such clean up or prevention; or (vii) making responsible parties pay private
parties for damages done to their health or the Environment, or permitting
self-appointed representatives of the public interest to recover for injuries
done to public assets.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“ERISA Affiliate” means all employers (whether or not incorporated) that would
be treated together with the Company or any of its Affiliates as a “single
employer” within the meaning of Section 414 of the Code.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, or any successor federal statute, and the rules and regulations
thereunder, which shall be in effect at the time.

 

“Facilities” means any real property, leaseholds, or other interests in real
property currently owned, occupied, or operated by the Company and any buildings
or structures currently owned, leased, occupied, or operated by the Company.

 

“Final Order” means an Order of a Governmental Body that is in full force and
effect and with respect to which no appeal, request for stay, request for
reconsideration, or other request for review is pending; with respect to which
the time for appeal, requesting a stay, requesting reconsideration, or
requesting other review has expired; and with respect to which the time for the
Governmental Body to set aside the order sua sponte has expired.

 

 

 

 



 4 

 

 

“Financial Statements” is defined in Section 3.4(a).

 

“Financing” is defined in Section 6.2.

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 

“Governmental Authorization” means any approval, consent, license, permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.

 

“Governmental Body” means any: (i) nation, state, county, city, town, village,
district, or other jurisdiction of any nature; (ii) federal, state, local,
municipal, foreign, or other government; (iii) governmental or
quasi-Governmental Body of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal); (iv)
multi-national governmental or quasi-governmental organization or body; or (v)
body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.

 

“Hastings Project” means the acquisition of certain assets, leasehold interests,
and other property rights of the business of Hastings Entertainment by the
Company.

 

“Hazardous Activity” means the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) of Hazardous Materials in, on, under, or about the
Facilities or any part thereof or the Release about, or from the Facilities or
any part thereof into the Environment, and any other act, business, activity, or
operation that increases the danger, or risk of danger, or poses an unreasonable
risk with respect to Hazardous Materials of harm to persons or property on or
off the Facilities, or that may adversely affect the value of the Facilities
currently used by the Company in any material respect.

 

“Hazardous Materials” means any waste or other substance that is listed,
defined, designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic or a pollutant or a contaminant under any Environmental
Law, including any mixture or solution thereof.

 

“Improvements” is defined in Section 3.6(c).

 

“Indebtedness” means, other than trade payables of the Company incurred in the
Ordinary Course of Business or indebtedness of the Company incurred pursuant to
the Financing, (i) indebtedness for borrowed money or for the deferred purchase
price of property or services, including (A) any indebtedness evidenced by a
Contract, note, bond, debenture, or similar instrument, (B) accrued interest and
any prepayment premiums, penalties, breakage costs, or other similar obligations
in respect thereof, and (C) any guarantees or other contingent obligations in
respect thereof; (ii) obligations to pay rent or other amounts under any lease
of real property or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet under GAAP; (iii) obligations in respect of outstanding letters
of credit, acceptances, and similar obligations created for the account of such
person; and (iv) liabilities under interest rate cap agreements, interest rate
swap agreements, foreign currency exchange agreements, and other hedging
agreements or arrangements.

 

 

 



 5 

 

 

“Indemnified Party” is defined in Section 11.3.

 

“Indemnifying Party” is defined in Section 11.3.

 

“Individuals” is defined in Section 3.21(g).

 

“Intellectual Property” means all intellectual property and industrial property
rights and assets, and all rights, interests, and protections that are
associated with, similar to, or required for the exercise of, any of the
foregoing, however arising, pursuant to the Legal Requirements of any
jurisdiction throughout the United States of America, whether registered or
unregistered, including any and all: (i) trademarks, service marks, trade names,
brand names, logos, trade dress, design rights, and other similar designations
of source, sponsorship, association, or origin, together with the goodwill
connected with the use of and symbolized by, and all registrations,
applications, and renewals for, any of the foregoing; (ii) internet domain
names, whether or not trademarks, registered in any top-level domain by any
authorized private registrar or Governmental Body, web addresses, web pages,
websites, and related content, accounts with Twitter, Facebook, and other social
media companies and the content found thereon and related thereto, and URLs;
(iii) works of authorship, expressions, designs, and design registrations,
whether or not copyrightable, including copyrights, author, performer, moral,
and neighboring rights, and all registrations, applications for registration,
and renewals of such copyrights; (iv) inventions, discoveries, trade secrets,
business and technical information and know-how, databases, data collections,
and other confidential and proprietary information and all rights therein; (v)
patents (including all reissues, divisionals, provisionals, continuations and
continuations-in-part, re-examinations, renewals, substitutions, and extensions
thereof), patent applications, and other patent rights and any other
Governmental Authorization indicia of invention ownership (including inventor’s
certificates, petty patents, and patent utility models); and (vi) software and
firmware, including data files, source code, object code, application
programming interfaces, architecture, files, records, schematics, computerized
databases, and other related specifications and documentation, other than
“off-the-shelf” products and “shrink wrap” software licensed to the Company in
the Ordinary Course of Business.

 

“Interim Balance Sheet” is defined in Section 3.4(a).

 

“Interim Balance Sheet Date” is defined in Section 3.4(a).

 

“IRC” means the Internal Revenue Code of 1986, as amended, or any successor law,
and regulations issued by the IRS pursuant thereto.

 

 

 



 6 

 

 

“IRS” means the U.S. Internal Revenue Service or any successor agency, and, to
the extent relevant, the U.S. Department of the Treasury.

An individual will be deemed to have “Knowledge” of a particular fact or matter
if he or she is actually aware of such fact or matter or if a prudent individual
in similar circumstances would become aware of such fact or matter in the course
of conducting a reasonably comprehensive investigation concerning the existence
of such fact or matter. “Knowledge of the Company” means the Knowledge of Rodney
Spriggs, Kenneth Caviness, or Steven Wilcox.

 

“Leased Real Property” has the meaning set forth in Section 3.6(b).

 

“Legal Requirement” means any Order, constitution, law, ordinance, principle of
common law, rule, regulation, statute, treaty, or other requirement or rule of
law of any Governmental Body.

 

“Losses” means losses, damages, liabilities, deficiencies, judgments, interest,
awards, penalties, fines, costs, or expenses of whatever kind, including
reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include punitive, incidental,
consequential, special or indirect damages, except in the case of fraud or to
the extent actually awarded to a Governmental Body or other third party.

 

“Material Adverse Effect” means any event, occurrence, fact, condition, or
change that is, or could reasonably be expected to become, materially adverse to
(i) the business, results of operations, condition (financial or otherwise), or
assets of the Company or (ii) the ability of any Seller to consummate the
Contemplated Transactions on a timely basis; provided, however, that “Material
Adverse Effect” shall not include any event, occurrence, fact, condition, or
change, directly or indirectly, arising out of or attributable to: (A) general
economic or political conditions; (B) conditions generally affecting the
industries in which the Company operates, including increases in competition;
(C) any changes in financial or securities markets in general; (D) acts of war
(whether or not declared), armed hostilities, or terrorism, or the escalation or
worsening thereof and any man-made disaster or acts of God; (E) any action
required or permitted by this Agreement or any action taken or not taken with
the written consent of or at the written request of the Buyer; (F) any changes
in applicable Legal Requirements or accounting rules, including GAAP; (G) the
public announcement, pendency, or completion of the Contemplated Transactions;
(H) any failure, in and of itself, by the Company to meet any internal or
published projections, forecasts, or revenue or earnings predictions (it being
understood that the underlying facts or occurrences giving rise to such failure
may be taken into account in determining whether there has been or will be, a
Material Adverse Effect, other than facts or occurrences set forth in clauses
(A) through (G) immediately above); or (I) any event that would otherwise
constitute a material adverse effect under this definition that is subsequently
materially cured by the Company or Sellers; provided further, however, that any
event, occurrence, fact, condition, or change referred to in clauses (A) through
(D) immediately above shall be taken into account in determining whether a
Material Adverse Effect has occurred or could reasonably be expected to occur to
the extent that such event, occurrence, fact, condition, or change has a
disproportionate effect on the Company compared to other participants in the
industries in which the Company conducts its businesses.

 

 

 

 

 



 7 

 

 

“Material Contracts” is defined in Section 3.16.

 

“Nondisclosure Agreement” means that certain Confidentiality and Non-Disclosure
Agreement dated effective as of July 1, 2016 between the Company and Live
Ventures Incorporated.

 

“Occupational Safety and Health Law” means any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, and any program, whether governmental or private (including
those promulgated or sponsored by industry associations and insurance
companies), designed to provide safe and healthful working conditions.

 

“Order” means any award, decree, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body or by any arbitrator.

 

“Ordinary Course of Business” means an action taken by the Company that is
consistent with the past practices of the Company and is taken in the ordinary
course of the Company’s normal day-to-day operations.

 

“Organizational Documents” means (i) the articles or certificate of
incorporation and bylaws of a corporation; (ii) the articles of organization or
certificate of formation or similar document and limited liability company
agreement or operating agreement or similar document of a limited liability
company; (iii) any charter or similar document adopted or filed in connection
with the creation, formation or organization of a Person; and (iv) any amendment
to any of the foregoing.

 

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Body.

 

“Personally Identifiable Information” means data that identifies a particular
Person, including name, address, telephone number, electronic mail address,
social security number, bank account number, or credit card number.

 

“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.

 

“Preamble” means the introductory paragraph to this Agreement.

 

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.

 

“Pre-Closing Taxes” means Taxes of the Company for any Pre-Closing Tax Period.

 

“Privacy Statements” is defined in Section 3.21(g).

 

 

 

 

 



 8 

 

 

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.

 

“Promissory Note” is defined in Section 2.2(b).

 

“Purchase Price” is defined in Section 2.2(a).

 

“Real Property Leases” means, collectively, the leases or similar Contracts
under which the Company is a lessee of, or occupies, any real property owned by
any third Person required to be set forth on Section 3.6(b) of the Disclosure
Schedules.

 

“Release” means any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping, or other releasing into the Environment, whether
intentional or unintentional.

 

“Representative” means with respect to a particular Person, any director,
officer, member, manager, employee, agent, consultant, advisor, or other
representative of such Person, including legal counsel, accountants, and
financial advisors.

 

“Required Consents” is defined in Section 7.3.

 

“Restricted Business” means any business that would be directly or indirectly
competitive with the Company as of the Closing Date. For avoidance of doubt,
“Restricted Business” shall not include any Seller providing services to the
Company pursuant to an employment or consulting agreement.

 

“Restricted Period” is defined in Section 7.6(a).

 

“Revolving Loan” means the revolving loan made by Arvest Bank to the Company,
loan number 4240586, pursuant to the applicable contract, note, and/or similar
instrument by or between the Company and Arvest Bank.

 

“Section 338(h)(10) Election” is defined in Section 7.2.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
law, and rules and regulations issued pursuant thereto.

 

“Seller” and “Sellers” are defined in the Preamble to this Agreement.

 

“Seller Indemnified Party” and “Seller Indemnified Parties” are defined in
Section 11.2(b).

 

“Sellers’ Representative” is defined in the Preamble to this Agreement.

 

“Shares” is defined in the recitals to this Agreement.

 

“Straddle Period” is defined in Section 7.1(d).

 

 

 

 

 



 9 

 

 

“Tangible Shareholders’ Equity” means the shareholders’ equity of the Company as
of immediately prior to the Closing on the Closing Date, determined in
accordance with GAAP and this Agreement, excluding all goodwill and intangible
assets as recorded on the books and records of the Company.

 

“Tax” means (i) any net income, alternative or add-on minimum tax, gross income,
gross receipts, sales, use, ad valorem, value added, capital stock, franchise,
profits, license, withholding, payroll, Social Security, Medicare, employment,
unemployment, disability, excise, severance, stamp, occupation, premium,
property, environmental, or windfall profit tax, custom, duty, or other tax,
together with any interest, penalty, or addition to tax or additional amount
imposed by any Governmental Body responsible for the imposition of any such tax
(federal, state, local, or foreign), (ii) any liability of the Company for the
payment of any amounts of the type described in clause (i) as a result of being
a member of an affiliated, consolidated, combined, or unitary group for any
period prior to the Closing, or (iii) any liability of the Company for the
payment of any amounts of the type described in clause (i) as a result of any
express or implied obligation to indemnify any other Person, exclusive of the
indemnity obligations set forth in this Agreement.

 

“Tax Claim” is defined in Section 7.1(f).

 

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection, or payment of
any Tax or in connection with the administration, implementation, or enforcement
of or compliance with any Legal Requirement relating to any Tax since December
31, 2002.

 

“Termination Date” is defined in Section 10.1(c).

 

“Term Loan” means the term loan made by Arvest Bank to the Company, loan number
4335344, pursuant to the applicable Contract, note, and/or similar instrument by
or between the Company and Arvest Bank.

 

“Terms and Conditions” is defined in Section 3.21(g).

 

“Territory” means each state and territory of the United States of America.

 

“Third Party Claim” is defined in Section 11.3(a).

 

A claim, Proceeding, dispute, action, or other matter will be deemed to have
been “Threatened” if any demand or statement has been made in writing or any
notice has been given in writing.

 

“Transaction Documents” means this Agreement, the Employment Agreements, and the
Promissory Note.

 

“Transaction Expenses” is defined in Section 12.1.

 

 

 

 

 

 

 

 

 

 

 



 10 

 

 

“Trusts” is defined in the Preamble to this Agreement.

 

“Websites” means any and all Internet addresses, domain names, uniform resource
locators, and websites owned, operated, or licensed by or for the benefit of the
Company in connection with its business, including any content contained thereon
or related thereto.

 

ARTICLE 2
SALE AND PURCHASE OF SHARES; CLOSING

 

2.1              Sale and Purchase of Shares. Subject to the terms and
conditions of this Agreement, at the Closing, each Seller shall sell, assign,
transfer, convey, and deliver to the Buyer the Shares owned by such Seller, free
and clear of all Encumbrances, and the Buyer shall purchase the Shares from the
Sellers.

 

2.2              Purchase Price; Payment of Purchase Price and Closing Date
Revolving Loan Amount; Closing Payment Certificate.

 

(a)            The aggregate purchase price (the “Purchase Price”) for the
Shares shall be the sum of $56,020,000.

 

(b)            At the Closing:

 

(i)                 the Purchase Price shall be paid by the Buyer as follows:
(A) the Transaction Expenses shall be paid by wire transfer of immediately
available funds to such parties, in such amounts, and to such bank accounts as
specified in the Closing Payment Certificate; (B) $10,000,000 payable by
Subordinated Promissory Note in the form attached hereto as Exhibit B (the
“Promissory Note”); (C) the Closing Term Loan Payment Amount shall be paid by
wire transfer of immediately available funds to such account(s) as specified in
the Closing Payment Certificate; (D) the aggregate amount necessary to satisfy
and extinguish the aggregate amount owed under the Closing Date Revolving Loan
Amount not attributable to inventory purchases, the assumption or creation of
leasehold interests (including all build-out and capital improvements in
connection therewith), bankruptcy proceedings, and other costs arising from the
Hastings Project shall be paid by wire transfer of immediately available funds
to such account as specified in the Closing Payment Certificate; and (E) the
remainder of the Purchase Price (the “Closing Shareholder Payment Amount”) shall
be paid to the Sellers in such amounts as specified in the Closing Payment
Certificate, by wire transfer of immediately available funds to the accounts
specified in the Closing Payment Certificate; and

 

(ii)              the Buyer shall pay, at its sole cost, by wire transfer of
immediately available funds to such account as specified in the Closing Payment
Certificate, the amount necessary to satisfy and extinguish the aggregate amount
owed under the Closing Date Revolving Loan Amount attributable to inventory
purchases, the assumption or creation of leasehold interests (including all
build-out and capital improvements in connection therewith), bankruptcy
proceedings, and other costs arising from the Hastings Project.

 

(c)            Not later than one Business Day prior to the Closing, the
Sellers’ Representative will furnish to the Buyer a certificate (the “Closing
Payment Certificate”), signed by the Persons who then serve as the President and
Secretary of the Company, the Sellers’ Representative, and each of the Sellers,
dated the Closing Date, that sets forth:

 

 

 

 



 11 

 

 

(i)                 the Transaction Expenses of the Company to be paid pursuant
to Section 2.2(b)(i)(A) (which shall constitute all Transaction Expenses of the
Company and the Sellers unpaid as of the Closing), each Person entitled to a
payment thereof, the amount of the payment due to such Person, and the wire
instructions for such Person;

 

(ii)              each Seller’s share of the Closing Shareholder Payment Amount
to be paid pursuant to Section 2.2(b)(i)(E) and the wire instructions for each
Seller;

 

(iii)            the Closing Term Loan Payment Amount and the wire instructions
for the payoff thereof;

 

(iv)             the Closing Date Revolving Loan Amount and the wire
instructions for the payoff thereof; and

 

(v)               the aggregate amount owed under the Closing Date Revolving
Loan Amount attributable to inventory purchases, the assumption or creation of
leasehold interests (including all build-out and capital improvements in
connection therewith), bankruptcy proceedings, and other costs arising from the
Hastings Project, specifying in reasonable detail the underlying costs included
in such aggregate amount.

The Buyer will be entitled to rely conclusively on the amounts and other
information set forth in the Closing Payment Certificate.

 

2.3              Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at such time on the date hereof
following the satisfaction or waiver of all conditions to the Closing set forth
in Article 8 and Article 9 (other than those conditions that by their nature
have to be satisfied at the Closing), or at such other time and date as the
Buyer and the Sellers’ Representative may agree.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SELLERS

 

Except as set forth in the Disclosure Schedules delivered by the Company and the
Sellers, the Company (without any liability under Section 7.1 or Article 11
following the Closing) and the Sellers, jointly and severally, represent and
warrant to the Buyer as of date hereof as set forth below in this Article 3. For
the purposes of the representations and warranties set forth in this Article 3,
all representations and warranties shall be deemed made with respect to periods
beginning on or after December 31, 2002, unless a shorter period is expressly
set forth within this Article 3, in which case the shorter time period shall
apply with respect to such matter as to which it pertains; provided, however,
that unless a shorter period is expressly set forth within this Article 3, to
the actual knowledge of Rodney Spriggs, Kenneth Caviness, or Steven Wilcox, all
of the representations and warranties set forth in this Article 3 are true and
correct with respect to periods before December 31, 2002. Each exception set
forth in the Disclosure Schedules is identified by reference to, or has been
grouped under a heading referring to, a specific individual Section of this
Agreement and relates only to such Section and such other Section for which it
is readily apparent from the face of such disclosure that it also relates to
such other Section.

 

 

 



 12 

 

 

3.1              Organization and Good Standing; Trust Matters.

 

(a)            The Company is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Missouri, with all requisite
corporate power and authority to conduct its business as it is currently
conducted and to own, lease, or use the properties and assets that it purports
to own, lease, or use. The Company is duly qualified to do business as a foreign
corporation and is in good standing under the laws of each state or other
jurisdiction in which either the ownership or use of the properties owned or
used by it, or the nature of the activities conducted by it, requires such
qualification, except in such jurisdictions in which the individual or
collective failures to be so qualified do not constitute and would not
reasonably be expected to result in a Material Adverse Effect.

 

(b)            Each Trust was duly formed as a trust and is validly existing
under the laws of its jurisdiction of its formation. Each trustee thereof has
full power and authority, as trustee, (i) to own and operate the properties that
he holds in trust, (ii) to conduct, as historically conducted, the relevant
businesses that he holds in trust, (iii) to perform the obligations under
contracts by which he, as trustee, is bound, and (iv) to own the Shares that he
holds in trust. The copy of each relevant trust agreement that has been
furnished to the Buyer reflects all amendments made thereto at any time prior to
the date of this Agreement and is correct and complete. None of the five
trustees is in default under or in violation of any provision of his respective
trust agreement. The Person named on the signature page hereto as the trustee of
each relevant Trust is the sole trustee thereof and has the power and authority,
as trustee of such Trust, to execute and deliver this Agreement and each other
document contemplated hereby.

 

3.2              Authority; No Conflict.

 

(a)            This Agreement has been duly executed and delivered by the
Company and the Sellers and constitutes the legal, valid, and binding obligation
of the Company and the Sellers, enforceable against the Company and each Seller
in accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, or similar laws
relating to creditors’ rights generally and by equitable principles. Upon the
execution and delivery by the Sellers and the Company of each other Transaction
Document to which any of them is a party, such Transaction Documents will
constitute the legal, valid, and binding obligations of the Sellers and the
Company, as applicable, enforceable against the Sellers or the Company in
accordance with their respective terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization, or
similar laws relating to creditors’ rights generally and by equitable
principles. The Company and each Seller has the requisite power and authority to
execute and deliver the Transaction Documents to which it or he is a party and
to perform its or his respective obligations thereunder.

 

(b)            Except as set forth in Section 3.2(b) of the Disclosure Schedules
and to the extent it, individually or in the aggregate, would not result in a
Material Adverse Effect, neither the execution and delivery of this Agreement
nor the consummation or performance of any of the Contemplated Transactions by
the Company or any of the Sellers will, directly or indirectly (with or without
notice or lapse of time):

 

 

 



 13 

 

 

(i)                 contravene, conflict with, or result in a violation of, (A)
any provision of the Organizational Documents of the Company or, with respect to
any Seller that is a trust, any of the terms of such trust’s trust agreement or
other formation documents or (B) any resolution adopted by the Board of
Directors or the shareholders of the Company;

 

(ii)              contravene, conflict with, or result in a violation of, or
give any Governmental Body the right to challenge any of the Contemplated
Transactions, exercise any remedy, or obtain any relief under, any Legal
Requirement to which the Company, any Seller, any of the assets owned, leased,
or used by the Company, or the Shares may be subject;

 

(iii)            contravene, conflict with, or result in a violation of any of
the terms of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate, or modify, any Governmental Authorization that is
held by the Company or that otherwise relates to the Shares or the business of,
or any of the assets owned, leased, or used by, the Company;

 

(iv)             contravene, conflict with, or result in a violation or breach
of any provision of, or give any Person the right to declare a default or
exercise any remedy under, to accelerate the maturity or performance of, or to
cancel, or terminate any Contract to which the Company or any Seller is bound or
to which the Shares are subject;

 

(v)               result in the imposition or creation of any Encumbrance upon
or with respect to any of the assets owned, leased, or used by the Company or
the Shares, except with respect to the Financing; or

 

(vi)             contravene, conflict with, or result in a violation, breach, or
acceleration of, any provision of any employment agreement between the Company
and any employee of the Company.

 

Except as set forth in Section 3.2(b) of the Disclosure Schedules, neither the
Company nor any Seller is or will be required to give any notice to or obtain
any Consent from any Person in connection with the execution and delivery of
this Agreement or the consummation or performance of any of the Contemplated
Transactions.

 

3.3              Capitalization. Section 3.3 of the Disclosure Schedules sets
forth (i) the authorized shares of capital stock of the Company, (ii) the issued
and outstanding shares of capital stock of the Company, and (iii) the name of
each Person holding issued and outstanding shares of capital stock of the
Company and the number and class of issued and outstanding shares of capital
stock of the Company held by each such Person. The Shares constitute all of the
issued and outstanding shares of capital stock of the Company. The Sellers are
and will be on the Closing Date the record and beneficial owner and holder of
all of the Shares. The Shares are free and clear of all Encumbrances. The Shares
are duly authorized, validly issued, fully paid, and nonassessable, and were
issued in all material respects in conformity with all applicable state and
federal securities Legal Requirements. Other than the Shares, the Company has no
equity securities (or securities convertible into equity securities) issued,
reserved for issuance, or outstanding. There are no existing options, warrants,
calls, rights, subscriptions, arrangements, claims, commitments (contingent or
otherwise), or other Contracts of any character to which the Company or any
Seller is a party, or is otherwise subject, requiring, and there are no
securities of the Company outstanding that upon conversion or exchange would
require, the issuance, sale, or transfer of any additional shares of capital
stock or other securities of the Company that are convertible into, exchangeable
for, or evidencing the right to subscribe for or purchase, capital stock or any
other securities of the Company. Except as set forth in Section 3.3 of the
Disclosure Schedules, neither the Company nor any Seller is a party, or is
otherwise subject, to any voting trust or other voting agreement with respect to
any of the capital stock of the Company or to any agreement, arrangement, or
commitment relating to dividend rights or the issuance, sale, redemption,
transfer, repurchase, acquisition, or other disposition or the registration of
the capital stock of the Company, or any preemptive rights with respect thereto.
None of the Shares were issued in violation of any preemptive, subscription, or
other similar rights under any provision of applicable Legal Requirements, the
Company’s Organizational Documents, or any Contract to which the Company is
subject. The Company neither owns, nor has a Contract to acquire, any securities
or any direct or indirect equity or ownership interest in any Person.

 

 

 



 14 

 

 

3.4              Financial Statements.

 

(a)            The Company has delivered to the Buyer (i) the balance sheets of
the Company as at December 31, 2013, December 31, 2014, and December 31, 2015,
and the related statements of earnings and cash flows of the Company for the
fiscal years then ended, (ii) the unaudited balance sheets as of June 30, 2016
and June 30 2015, and the related statements of earnings and cash flows of the
Company for the three (3) and six (6) months then ended, and (iii) the unaudited
balance sheet of the Company as of September 30, 2016 (all such financial
statements, together with the Closing Date Balance Sheet, are collectively
referred to as the “Financial Statements”). The unaudited balance sheet of the
Company as of September 30, 2016 is referred to herein as the “Interim Balance
Sheet” and the date thereof as the “Interim Balance Sheet Date”. Except as set
forth in Section 3.4(a) of the Disclosure Schedules, the Financial Statements:
(A) have been prepared in accordance with GAAP applied on a consistent basis
throughout the period involved, subject, in the case of the interim Financial
Statements, to normal and recurring year-end adjustments (the effect of which
will not be materially adverse) and, in the case of all of the Financial
Statements, the absence of notes, (B) are derived from and are in accordance
with the books and records of the Company, and (C) fairly present the financial
condition, results of operations, and cash flows of the Company as of the
respective dates of and for the periods then ended. There are no off balance
sheet transactions, arrangements, or obligations of or involving the Company.

 

(b)            Except as set forth in Section 3.4(b) of the Disclosure
Schedules, the Company makes and keeps accurate financial books and records
reflecting its assets and maintains commercially reasonable internal accounting
controls that provide reasonable assurance that (i) transactions are executed
with management’s authorization; (ii) transactions are recorded as necessary to
permit preparation of the financial statements of the Company and to maintain
accountability for the Company’s assets; (iii) access to the assets of the
Company is permitted only in accordance with management’s authorization; (iv)
the reported accountability of the assets of the Company is compared with
existing assets at reasonable intervals; and (v) accounts and other receivables
and inventory are recorded accurately in all material respects, and commercially
reasonable procedures are implemented to effect the collection thereof on a
current and timely basis.

 

 

 

 

 



 15 

 

 

(c)            Except as set forth in Section 3.4(c) of the Disclosure
Schedules, the financial books and records of the Company are sufficient such
that the Financial Statements can be audited without a scope limitation, by an
independent certified public accounting firm that is registered under the Public
Company Accounting Oversight Board. The Company maintains a standard system of
accounting established and administered in accordance with GAAP.

 

3.5              Books and Records. Except as set forth in Section 3.5 of the
Disclosure Schedules, the books of account, minute books, and stock record books
of the Company, all of which have been made available to the Buyer or its
Representatives, are complete and correct in all material respects and have been
maintained in accordance with sound business practices. Except as set forth in
Section 3.5 of the Disclosure Schedules, the minute books of the Company contain
accurate and complete records in all material respects of all meetings held of,
and actions taken by, the shareholders and Board of Directors of the Company,
and no meeting of any such shareholders or Board of Directors has been held for
which minutes have not been prepared and are not contained in such minute books,
except for any meeting at which no material decision or action was made or
taken. Except as set forth in Section 3.5 of the Disclosure Schedules, at the
Closing, the Company will be in possession of all of its books and records. No
Seller or any Affiliate thereof (other than the Company) has any books or
records that relate in any material respect to the operations, decision-making,
policies, and management of the Company.

 

3.6              Title to Properties; Leased Real Property.

 

(a)            The Company, since January 1, 2005, has never owned and currently
does not own any real property. The Company owns all the properties and assets
(whether tangible or intangible) reflected as owned in its books and records.
All material properties and assets owned by the Company are free and clear of
all Encumbrances, except liens for Taxes not yet delinquent that are accrued on
the Company’s most recent Financial Statements and Encumbrances with respect to
the Revolving Loan and Term Loan.

 

(b)            Neither the Company, nor to the Knowledge of the Company, any
other party to any Real Property Lease has violated any provision of, or
committed or failed to perform any act that, with notice, lapse of time, or
both, would constitute a default under the provisions of, any of the Real
Property Leases except as would not have a Material Adverse Effect. Section
3.6(b) of the Disclosure Schedules includes a list of all Real Property Leases,
the address of the underlying Leased Real Property, the parties to the Real
Property Leases, the base rental amount currently being paid under each Real
Property Lease, and the expiration of the term of each Real Property Lease. To
the Knowledge of the Company, the Company has a good and valid leasehold
interest in the real property leased by the Company that is subject to the Real
Property Leases (the “Leased Real Property”). The Company has not subleased,
licensed, or otherwise granted any Person the right to use or occupy any Leased
Real Property. The Company has not collaterally assigned or granted any other
security interest in any Real Property Lease, except with respect to the
Revolving Loan. To the Knowledge of the Company, there are no outstanding
obligations regarding construction or other work or installations to be
performed by or on behalf of the Company at the Leased Real Property except for
obligations that have been reasonably reserved for. The Leased Real Property
constitutes all real property used or held for use in the conduct of the
business of the Company. To the Knowledge of the Company, there are no oral
agreements regarding the use or occupancy of the Leased Real Property. To the
Knowledge of the Company, the use and operation of the Leased Real Property in
the conduct of the Company’s business do not violate in any material respect any
Legal Requirement, covenant, condition, restriction, easement, license, permit,
or agreement. To the Knowledge of the Company, there are no Proceedings pending
nor Threatened against or affecting the Leased Real Property or any portion
thereof or interest therein in the nature or in lieu of condemnation or eminent
domain proceedings.

 

 

 

 



 16 

 

 

(c)            To the Knowledge of the Company, there are no conditions
affecting any of the Improvements or Leased Real Property that would,
individually or in the aggregate, interfere with the use or occupancy of the
Leased Real Property or any portion thereof in the operation of the business of
the Company, except as would not have a Material Adverse Effect. For the
purposes hereof, “Improvements” shall mean all buildings, structures,
improvements, trade fixtures, and building systems, located on Leased Real
Property that are owned by the Company, regardless of whether title to such
Improvements are subject to reversion to the landlord or other third party upon
the expiration or termination of such Real Property Lease.

 

3.7              Condition of Assets. The Improvements, vehicles, and other
items of tangible personal property of the Company are structurally sound, are
in reasonably good operating condition and repair, and are adequate in all
material respects for the uses to which they are being put, and none of such
Improvements, vehicles, and other items of tangible personal property is in need
of maintenance or repairs except for ordinary, routine maintenance, and repairs
that are not material in nature or cost.

 

3.8              Accounts Receivable. All accounts receivable of the Company
that are reflected on the Interim Balance Sheet, or on the accounting records of
the Company as of the Closing Date (collectively, the “Accounts Receivable”),
represent or will represent valid obligations arising from Contracts actually
entered into, sales actually made, or services actually performed in the
Ordinary Course of Business and Section 3.8 to the Disclosure Schedules sets
forth a true, correct, and complete aging schedule of Accounts Receivable as of
the Interim Balance Sheet Date and to the Knowledge of the Company, all Accounts
Receivable can reasonably be anticipated to be paid in full, without any
set-off, except with respect to Accounts Receivable shown in the aging schedule
set forth in Section 3.8 of the Disclosure Schedules as aging past 90 days.
There is no contest, claim, or right of set-off, other than returns in the
Ordinary Course of Business, under any Contract with any obligor of an Accounts
Receivable relating to the amount or validity of such Accounts Receivable.

 

3.9              Inventory. All inventory of the Company consists of a quality
and quantity reasonably usable and salable in the Ordinary Course of Business,
except for obsolete items and items of below-standard quality (all of which have
been written off or written down to net realizable value on the accounting
records of the Company or for which adequate reserves have been established) or
other defects or changes in inventory that are not likely to result in a
Material Adverse Effect. To the Knowledge of the Company, all inventories not
written off have been priced on an average cost basis. All inventory of the
Company is owned by the Company free and clear of all Encumbrances (except with
respect to the Revolving Loan or Term Loan), and no inventory is held on a
consignment basis. The quantities of each item of inventory are not excessive,
but are reasonable in the present circumstances of the Company.

 

 

 

 

 

 

 



 17 

 

 

3.10          No Undisclosed Liabilities. Except as would not reasonably be
expected to have a Material Adverse Effect, the Company has no liabilities of
any nature (whether known or unknown and whether absolute, accrued, contingent,
or otherwise) except for (i) liabilities adequately reflected or reserved
against in the Interim Balance Sheet, (ii) liabilities incurred in the Ordinary
Course of Business since the Interim Balance Sheet Date and that are not
material in amount, and (iii) liabilities for Transaction Expenses.

 

3.11          Taxes.

 

(a)            At all times since December 31, 2002, (i) the Company has been a
validly electing “S corporation” within the meaning of IRC §1361 not subject to
federal, state, or local income Tax and (ii) none of the Sellers has taken any
position on any Tax Return, nor has there been any act or omission by any
Seller, that could form the legal basis for any revocation or invalidity of said
S corporation election. Each Seller is an eligible S corporation shareholder
under the applicable sections of the IRC. To the Knowledge of the Company, none
of the Sellers is liable for and has no potential liability for any Tax under
IRC §1374, nor will any Seller be liable for any Tax under IRC §1374 in
connection with the deemed sale of assets caused by the Section 338(h)(10)
Election.

 

(b)            Except as set forth in Section 3.11(b)(i) of the Disclosure
Schedules, since December 31, 2002, the Company has duly and timely filed all
Tax Returns required to be filed by it (taking into account all valid applicable
extensions) pursuant to applicable Legal Requirements. All such Tax Returns are
true, correct, and complete in all material respects. The Company has delivered
to the Buyer or its Representatives copies of all such Tax Returns filed for Tax
years 2011-2015. Section 3.11(b)(ii) of the Disclosure Schedules contains a
complete and accurate list of all income Tax Returns filed by the Company for
Tax years 2011-2015. The Company has paid, or made provision for the payment of,
all Taxes that have become due pursuant to all Tax Returns or otherwise, or
pursuant to any assessment received by the Company from a Governmental Body.

 

(c)            No Seller or director or executive officer of the Company expects
any authority to assess any additional Taxes for any period for which Tax
Returns have been filed. Except as set forth in Section 3.11(c) of the
Disclosure Schedules, no Tax audits or administrative or judicial Tax
Proceedings are pending or being conducted with respect to the Company. Except
as set forth in Section 3.11(c) of the Disclosure Schedules, since December 31,
2002, (i) the Company has not received from any taxing authority (including
jurisdictions where the Company has not filed Tax Returns) any (A) notice
indicating an intent to open an audit or other review or (B) request for
information related to Tax matters; (ii) the Company’s Tax Returns have not been
audited by the relevant tax authorities; (iii) the Company has made no
adjustments to the United States federal and state income Tax Returns and all
other Tax Returns filed by the Company; and (iv) the Company has not given or
been requested to give waivers or extensions (or is or would be subject to a
waiver or extension given by any other Person) of any statute of limitations
relating to the payment of Taxes of the Company or for which the Company may be
liable.

 

 

 

 

 

 

 

 

 



 18 

 

 

(d)            The charges, accruals, and reserves with respect to Taxes on the
books of the Company are at least equal to the Company’s liability for Taxes
(including (i) deferred Taxes and (ii) Taxes of the Company owed and not paid
for any period through and including the date of this Agreement and, at Closing,
through and including the Closing Date). There exists no proposed Tax assessment
against the Company. To the Knowledge of the Company and except as set forth in
Section 3.11(d) of the Disclosure Schedules, since December 31, 2002, no claim
has been made by any Governmental Body in a jurisdiction where the Company does
not file Tax Returns that the Company is or may be subject to taxation by that
jurisdiction. There are no liens for Taxes (other than for Taxes not yet due and
payable and for which adequate reserves are provided) upon any of the assets of
the Company.

 

(e)            (i) No property owned by the Company, to the Knowledge of the
Company, is “tax exempt use property” within the meaning of IRC §168(h), (ii)
the Company is not a party to any lease made pursuant to IRC §168(f)(8), and
(iii) the Company has not agreed and is not required to make any adjustment
under IRC §481(a) by reason of a change in method of accounting or otherwise
that will affect the liability of the Company for Taxes, and there is no
application pending with any Governmental Body requesting permission for any
changes in any of its accounting methods for Tax purposes, nor has any
Governmental Body proposed any such adjustment or change in the Company’s
accounting method.

 

(f)             Since December 31, 2002, the Company has withheld and paid all
Taxes required by law to have been withheld, collected, and paid and has
complied in all respects with all Legal Requirements relating to the
withholding, collection, or remittance of Taxes (including employee-related
Taxes).

 

(g)            The Company is not a party to any Contract or arrangement that,
individually or collectively, would give rise to any payment (whether in cash or
property) that would not be deductible pursuant to IRC §§162(a)(1), 162(m),
162(n), or 280G.

 

(h)            None of the Sellers or the Company is a foreign person within the
meaning of IRC §1445.

 

(i)              (i) The Company is not a party to any Tax allocation,
indemnity, or sharing agreement; (ii) the Company does not have any liability
for Taxes of any Person (A) under Treasury Regulation §1.1502-6, (B) as
transferee or successor, (C) by Contract, or (D) otherwise; and (iii) the
Company has not been a member of an “affiliated group” (as that term is defined
in the IRC) filing a consolidated federal income Tax return.

 

(j)              To the Knowledge of the Company, the Company will not be
required to include any item of income in, or exclude any item of deduction
from, taxable income for any taxable period (or portion thereof) ending after
the Closing Date as a result of any:

 

 

 

 

 

 



 19 

 

 

(i)                 change in method of accounting for a taxable period ending
on or prior to the Closing Date;

 

(ii)              “closing agreement” as described in IRC §7121 (or any
corresponding or similar provision of state, local, or foreign income Tax law)
executed on or prior to the Closing Date;

 

(iii)            intercompany transaction or excess loss account described in
Treasury Regulations under IRC §1502 (or any corresponding or similar provision
of state, local, or foreign income Tax law);

 

(iv)             installment sale or open transaction disposition made on or
prior to the Closing Date; or

 

(v)               prepaid amount received on or prior to the Closing Date.

 

(k)            The Company has disclosed on its Tax Returns all positions taken
therein that could give rise to a substantial understatement of Tax under IRC
§6662.

 

(l)              The Company has not distributed stock of another entity nor had
its stock distributed by another entity in a transaction that was purported or
intended to be governed by IRC §355.

 

(m)          The Company is not, and has not been, a party to, or a promoter of,
a “reportable transaction” within the meaning of IRC §6707A(c)(1) of the Code
and Treasury Regulations Section 1.6011 4(b).

 

3.12          Employee Benefits.

 

(a)            Section 3.12(a) of the Disclosure Schedules contains a true and
complete list of each pension, benefit, retirement, compensation, employment,
consulting, profit-sharing, deferred compensation, incentive, bonus, performance
award, phantom equity, stock or stock-based, change in control, retention,
severance, vacation, paid time off, welfare, fringe-benefit, and other similar
agreement, plan, policy, program, or arrangement (and any amendments thereto),
in each case whether or not reduced to writing and whether funded or unfunded,
including each “employee benefit plan” within the meaning of Section 3(3) of
ERISA, whether or not tax-qualified and whether or not subject to ERISA, which
is or has been maintained, sponsored, or contributed to by the Company for the
benefit of any current or former employee, officer, director, retiree,
independent contractor, or consultant of the Company or any spouse or dependent
of such individual, or under which the Company or any of its ERISA Affiliates
has or with respect to which the Buyer or any of its Affiliates would reasonably
be expected to have any liability, contingent or otherwise, other than
employment agreements and employment offer letters (as required to be listed on
Section 3.12(a) of the Disclosure Schedules, each, a “Benefit Plan”).

  

(b)            Each Benefit Plan has been maintained, administered, and operated
in compliance in all material respects with its terms and the applicable
requirements of ERISA, the IRC, and other applicable Legal Requirements.

 

 

 

 

 

 

 

 

 



 20 

 

 

(c)            Neither this Agreement nor the consummation of the Contemplated
Transactions will result in the Company becoming liable for or otherwise
obligated under any Benefit Plan other than the Employment Agreements.

 

(d)            Except as set forth in Section 3.12(d) of the Disclosure
Schedules and other than as required under Section 601 et. seq. of ERISA no
Benefit Plan provides post-termination or retiree welfare benefits to any
individual for any reason, and the Company does not have any liability or
obligation to provide post-termination or retiree welfare benefits to any
individual, nor has the Company ever represented, promised, or contracted to any
individual that such individual would be provided with post-termination or
retiree welfare benefits.

 

3.13          Compliance; Governmental Authorizations.

 

(a)            Except as set forth in Section 3.13(a) of the Disclosure
Schedules, since December 31, 2002, unless a later date is specified in this
Section 3.13(a) with respect to a particular subsection of this Section 3.13, in
which case the latter date shall apply:

 

(i)                 the Company is, and at all times has been, in compliance
with each Legal Requirement that is or was applicable to it or to the conduct or
operation of its business or the ownership, lease, or use of any of its assets,
except with respect to non-compliance that, individually or in the aggregate,
has not resulted or would not reasonably be expected to result in a Material
Adverse Effect;

 

(ii)              no event has occurred or circumstance exists that does or
would (with or without notice or lapse of time) (A) constitute or result in a
violation by the Company of, or a failure on the part of the Company to comply
with, any Legal Requirement that, individually or in the aggregate, has resulted
or would reasonably be expected to result in a Material Adverse Effect or (B)
give rise to any obligation on the part of the Company to undertake, or to bear
all or any portion of the cost of, any remedial action of any nature that,
individually or in the aggregate, has resulted or would reasonably be expected
to result in a Material Adverse Effect; and

 

(iii)            the Company has not received since December 31, 2010 any notice
or other written communication from any Governmental Body or any other Person
regarding, with respect to the business of the Company, (A) any actual, alleged,
or potential violation of, or failure to comply with, any Legal Requirement or
(B) any actual, alleged, or potential obligation on the part of the Company to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature.

 

(b)            Section 3.13(b) of the Disclosure Schedules contains a complete
and accurate list of each material Governmental Authorization that is held by
the Company. Each Governmental Authorization listed or required to be listed in
Section 3.13(b) of the Disclosure Schedules is valid and in full force and
effect. Except as set forth in Section 3.13(b) of the Disclosure Schedules:

 

(i)                 the Company is, and at all times has been, in compliance in
all material respects with all of the terms and requirements of each
Governmental Authorization listed or required to be listed in Section 3.13(b) of
the Disclosure Schedules, except where such non-compliance, individually or in
the aggregate, has not resulted and would not reasonably be expected to result
in a Material Adverse Effect;

 

 

 

 

 



 21 

 

 

(ii)              no event has occurred or circumstance exists that does or
would (with or without notice or lapse of time) (A) constitute or result,
directly or indirectly, in a violation of or a failure to comply in any material
respect with any term or requirement of any Governmental Authorization listed or
required to be listed in Section 3.13(b) of the Disclosure Schedules or (B)
result, directly or indirectly, in the revocation, withdrawal, suspension,
cancellation, or termination of, or any modification to, any Governmental
Authorization listed or required to be listed in Section 3.13(b) of the
Disclosure Schedules;

 

(iii)            the Company has not received any notice or other communication
(whether oral or written) from any Governmental Body regarding (A) any actual,
alleged, possible, or potential violation of or failure to comply with any term
or requirement of any Governmental Authorization or (B) any actual, proposed,
possible, or potential revocation, withdrawal, suspension, cancellation, or
termination of, or material modification to, any Governmental Authorization; and

 

(iv)             all applications required to have been filed for the renewal of
the Governmental Authorizations listed or required to be listed in Section
3.13(b) of the Disclosure Schedules or the transfer of the Governmental
Authorizations listed or required to be listed in Section 3.13(b) of the
Disclosure Schedules have been duly filed on a timely basis with the appropriate
Governmental Bodies, and all other filings required to have been made with
respect to such Governmental Authorizations have been duly made on a timely
basis with the appropriate Governmental Bodies, except where such failure to
file, individually or in the aggregate, has not resulted and would not
reasonably be expected to result in a Material Adverse Effect.

The Governmental Authorizations listed in or required to be listed in Section
3.13(b) of the Disclosure Schedules collectively constitute all of the
Governmental Authorizations necessary to permit the Company to lawfully conduct
and operate its business in all material respects in the manner it currently
conducts and operates such business and to permit the Company to own, lease, and
use its assets in all material respects in the manner in which it currently
owns, leases, and uses such assets.

 

3.14          Legal Proceedings; Orders.

 

(a)            Except as set forth in Section 3.14(a) of the Disclosure
Schedules, there is no pending and ongoing Proceeding:

 

(i)                 that has been commenced by or against the Company or any
Seller with respect to the Company or, to the Knowledge of the Company, that
otherwise relates to or may affect the business of, or any of the assets owned,
leased, or used by, the Company; or

 

(ii)              against the Company or any Seller that challenges, or would
reasonably be expected to prevent, or make illegal, any of the Contemplated
Transactions.

 

 

 

 

 

 



 22 

 

 

Except as set forth in Section 3.14(a) of the Disclosure Schedules, to the
Knowledge of the Company, no such Proceeding has been Threatened, and no event
has occurred or circumstances exist that may give rise to or serve as a basis
for the commencement of any such Proceeding. The Company has made available to
Buyer or its counsel copies of all pleadings, correspondence, and other
documents relating to each Proceeding listed or required to be listed in Section
3.14(a) of the Disclosure Schedules.

 

(b)            Except as set forth in Section 3.14(b) of the Disclosure
Schedules:

 

(i)                 to the Knowledge of the Company, there is no Order to which
the Company, or any of the assets owned, leased, or used by the Company, is
subject that would materially interfere with the Company’s use of such assets in
the manner in which it currently owns, leases, and uses such assets;

 

(ii)              no Seller is subject to any Order that relates to the business
of, or any of the assets owned, leased, or used by, the Company; and

 

(iii)            to the Knowledge of the Company, no officer, director, or
employee of the Company is subject to any Order that prohibits such Person from
engaging in, or continuing any conduct, activity, or practice relating to, the
business of the Company.

 

(c)            Except as set forth in Section 3.14(c) of the Disclosure
Schedules and, unless a later date is specified in this Section 3.14(c) with
respect to a particular subsection of this Section 3.14(c), in which case the
latter date shall apply, since December 31, 2002:

 

(i)                 the Company is, and, to the Knowledge of the Company, at all
times has been, in compliance in all material respects with all of the terms and
requirements of each Order to which it, or any of the assets owned by it, is or
has been subject;

 

(ii)              to the Knowledge of the Company, no event has occurred or
circumstance exists that does or would constitute or result in (with or without
notice or lapse of time) a violation of or failure to comply in any material
respect with any term or requirement of any Order to which the Company, or any
of the assets owned by the Company, is subject; and

 

(iii)            to the Knowledge of the Company, the Company has not received
any notice or other communication (whether oral or written) from any
Governmental Body or any other Person regarding any actual, alleged, possible,
or potential violation of, or failure to comply with, any term or requirement of
any Order to which the Company, or any of the assets owned, leased, or used by
the Company, is or has been subject.

 

3.15          Absence of Certain Changes and Events. Since the Interim Balance
Sheet Date, there has not been a Material Adverse Effect with respect to the
Company. The Company has not taken any steps, and does not currently expect to
take any steps, to seek protection pursuant to any bankruptcy law, nor does the
Company have any Knowledge or reason to believe that its creditors intend to
initiate involuntary bankruptcy proceedings or any Knowledge of any fact that
would reasonably lead a creditor to do so. Except as set forth in Section 3.15
of the Disclosure Schedules, since the Interim Balance Sheet Date, the Company
has conducted its business only in the Ordinary Course of Business (except with
respect to the Hastings Project) and there has not been any:

 

 

 

 

 

 

 



 23 

 

 

(i)                 dividend or other distribution to any shareholder of the
Company other than (A) cash distributions to the Sellers in an aggregate amount
necessary for the sole purpose of funding the 2015 and 2016 estimated and actual
income Tax liabilities of the Sellers in respect of their income of the Company,
including Tax payments required to be paid by the Sellers pursuant to Section
7.1 or 7.2 (exclusive of any indemnification payment obligations of the Sellers
contained within Section 7.1(e)), and (B) any cash distribution permitted under
Section 5.3(b);

 

(ii)              payment or increase by the Company of any bonuses, salaries,
or other compensation to any director, officer, or (except in the Ordinary
Course of Business) employee or entry into any employment, severance, or similar
Contract with any director, officer, or (except in the Ordinary Course of
Business) employee;

 

(iii)            adoption of, or material increase in the payments to or
benefits under, any profit sharing, bonus, deferred compensation, savings,
insurance, pension, retirement, or other Benefit Plan for or with any employees
of the Company;

 

(iv)             damage to, or destruction or loss of, any asset or property
owned, leased, or used by the Company, whether or not covered by insurance,
that, individually or in the aggregate, has resulted in or would reasonably be
expected to result in a Material Adverse Effect;

 

(v)               termination of, or receipt of notice of termination of, any
Contract where such termination has resulted in or would reasonably be expected
to result in a Material Adverse Effect;

 

(vi)             sale (other than sales of inventory in the Ordinary Course of
Business), lease, or other disposition of, any asset or property owned, leased,
or used by the Company or imposition of any Encumbrance on any asset or property
owned, leased, or used by the Company other than with respect to the Hastings
Project, the Revolving Loan, the Term Loan, or in the Ordinary Course of
Business;

 

(vii)          material change in the accounting methods used by the Company;

 

(viii)        material amendment to the Organizational Documents of the Company;

 

(ix)             incurrence of Indebtedness other than Indebtedness incurred in
the Ordinary Course of Business under the Revolving Loan;

 

(x)               adoption of a plan or agreement of complete or partial
liquidation, dissolution, restructuring, merger, consolidation,
recapitalization, or other reorganization;

 

(xi)             issuance or sale of any shares of capital stock of the Company,
or redemption, purchase, or other acquisition, directly or indirectly, of any
shares of capital stock of the Company or grant of any equity based awards;

 

 

 

 

 

 

 

 



 24 

 

 

(xii)          termination of its status as an S corporation or any action by
the Company to make, change, or rescind any Tax election, amend any Tax Return,
or take any position on any Tax Return, take any action, omit to take any
action, or enter into any other transaction that would have the effect of
materially increasing the Tax liability or materially reducing any Tax asset of
the Buyer in respect of any Post-Closing Tax Period;

 

(xiii)        incurrence of accounting, legal, or financial advisory fees or
expenses outside the Ordinary Course of Business other than the Transaction
Expenses;

 

(xiv)         extension of credit to any other Person by the Company (other than
gift certificates, credit memos, or gift cards arising in the Ordinary Course of
Business);

 

(xv)           capital expenditure in excess of $25,000, individually or in the
aggregate, except with respect to the Hastings Project;

 

(xvi)         failure to pay any outstanding invoice for goods or services
purchased or used by the Company within 30 days of the date of such invoice,
unless a longer period of time is permitted for payment therein and then, within
the period of time designated for payment;

 

(xvii)      failure to pay or reserve for any employee payroll costs for any
payroll period ended on or before the Closing Date; or

 

(xviii)    Contract by the Company to do any of the foregoing.

 

3.16          Contracts; No Defaults.

 

(a)            Section 3.16(a) of the Disclosure Schedules contains a complete
and accurate list as of the date hereof of each of the following Contracts of
the Company currently in effect (such Contracts, together with all Real Property
Leases listed or otherwise required to be disclosed in Section 3.6(b) of the
Disclosure Schedules, the “Material Contracts”):

 

(i)                 each Contract that involves performance of services for or
delivery of goods or materials by or to the Company in excess of $50,000;

 

(ii)              except for Contracts solely relating to trade receivables
arising in the Ordinary Course of Business, any Contract evidencing or providing
for Indebtedness;

 

(iii)            each Company IP Agreement;

 

(iv)             each joint venture, partnership, and other Contract (however
named) involving a sharing of profits, losses, costs, or liabilities by the
Company with any other Person;

 

(v)               each Contract containing covenants that purport to restrict or
limit the freedom of the Company or the Sellers to compete with any Person with
respect to the business of the Company;

 

 

 

 



 25 

 

 

(vi)             each Contract (including options) to sell or otherwise dispose
of the business of the Company (whether by merger, consolidation, or other
business combination, sale of securities, sale of assets, or otherwise), other
than the sale of inventory in the Ordinary Course of Business;

 

(vii)          each Contract under which the Company is obligated to pay any
amount in respect of indemnification obligations, purchase price adjustment, or
otherwise in connection with any (A) acquisition or disposition of assets or
securities (other than the sale of inventory in the Ordinary Course of
Business), (B) merger, consolidation, or other business combination, or (C)
series or group of related transactions or events of the type specified in
clauses (A) and (B) above;

 

(viii)        each Contract under which the Company is, or may become, obligated
to incur any severance pay or special compensation obligations that would become
payable by reason of this Agreement or the Contemplated Transactions;

 

(ix)             each Contract to which the Company is a party or by which it is
bound providing for payments to or by any Person based on sales, purchases, or
profits (other than direct payments for goods or services, payments pursuant to
a Real Property Lease, or payments to employees pursuant to a Benefit Plan or
employment agreement or offer letter);

 

(x)               each power of attorney granted by the Company (or any Seller
in respect of the Company or any Shares) that is currently effective and
outstanding;

 

(xi)             each Contract for capital expenditures by the Company in excess
of $50,000;

 

(xii)          each Contract providing for the employment of an individual on a
full-time, part-time, consulting, or other basis or otherwise providing
compensation or other benefits to any officer, director, employee, or consultant
(other than a Benefit Plan), other than with respect to any employee that (A) is
employed by the Company on an “at-will” basis (as that term is defined by the
applicable Legal Requirements), and (B) is not a director, executive officer, or
key employee (which includes retail location and district managers) of the
Company;

 

(xiii)        each collective bargaining agreement or other Contract to which
the Company is a party with any labor organization; and

 

(xiv)         each amendment, supplement, and modification (whether oral or
written) in respect of any of the foregoing.

 

(b)            No Seller or executive officer, director, or, to the Knowledge of
the Company, employee of the Company is bound by any Contract that purports to
limit the ability of such Person to (i) engage in, or continue any conduct,
activity or practice relating to, the business of the Company or (ii) assign to
the Company any rights to any invention, improvement, or discovery.

 

(c)            Each Material Contract is in full force and effect and is valid
and enforceable against the Company and, to the Knowledge of the Company,
against all other parties thereto, in accordance with its terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, or similar laws relating to creditors’ rights
generally or by equitable principles.

 

 

 

 

 



 26 

 

 

(d)            Except as set forth in Section 3.16(d) of the Disclosure
Schedules and to the extent an event described in a subsection to this Section
3.16(d), individually or in the aggregate, has not resulted in and would not
reasonably be expected to result in a Material Adverse Effect:

 

(i)                 the Company is and, since December 31, 2012, has been, in
full compliance in all material respects with all applicable terms and
requirements of each Material Contract;

 

(ii)              each other party to each Material Contract is, to the
Knowledge of the Company, in full compliance with all applicable terms and
requirements of such Material Contract;

 

(iii)            to the Knowledge of the Company, no event has occurred or
circumstance exists that (with or without notice or lapse of time) does or would
contravene, conflict with, or result in a violation or breach of, or gives or
would give the Company or any other Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
to cancel, terminate, or modify, any Material Contract; and

 

(iv)             to the Knowledge of the Company, the Company (and, where
applicable, a Seller) has not given or received from any other Person any notice
or other communication (whether oral or written) regarding any actual, alleged,
or potential violation or breach of, or default under, any Material Contract.

 

(e)            There are no renegotiations of, attempts to renegotiate, or
outstanding rights to renegotiate, any material amounts paid or payable to the
Company or with respect to the Company’s business under Material Contracts with
any Person and no such Person has made written demand for such renegotiation.

 

3.17          Insurance.

 

(a)            The Company has made available to the Buyer or its
representatives true and complete copies of all policies of insurance to which
the Company is a party or under which the Company, or any director or officer of
the Company (with respect to the business of the Company), is covered. The
Company has no pending applications for policies of insurance.

 

(b)            All policies of insurance to which the Company is a party or that
provide coverage to the Company, or any director or officer of the Company (with
respect to the business of the Company), to the Knowledge of the Company (i) are
valid, outstanding, and enforceable; (ii) are issued by an insurer that is
financially sound and reputable; (iii) taken together, provide commercially
reasonable insurance coverage for the assets and the operations of the Company;
(iv) are sufficient for compliance with all Legal Requirements and Contracts to
which the Company is a party or by which it is bound; and (v) will continue in
full force and effect following the consummation of the Contemplated
Transactions.

 

 

 

 

 



 27 

 

 

(c)            The Company has no Knowledge of any refusal of coverage or any
notice that a defense will be afforded with reservation of rights, or any notice
of cancellation or any other indication that any insurance policy is no longer
in full force or effect or will not be renewed or that the issuer of any policy
is not willing or able to perform its obligations thereunder.

 

(d)            All premiums due, and all material obligations to be performed by
the Company, under each policy to which it is a party or that provides coverage
to the Company or its business or any director or officer thereof, have been
paid or performed.

 

3.18          Environmental Matters.

 

(a)            The Company is, and at all times has been, in compliance with,
and has not been and is not in violation of or liable under, any Environmental
Law, except for such instances of non-compliance, violation, or liability that
have not had or would not have, individually or in the aggregate, a Material
Adverse Effect on the Company.

 

(b)            The Company does not have, nor to the Knowledge of the Company is
it likely to have , nor has it received, any Order, written notice, or other
communication, or to the Knowledge of the Company, any Threatened Order, from
(i) any Governmental Body or private citizen acting in the public interest, or
(ii) the current or prior owner or operator of any Facilities, of any actual or
potential violation or failure of the Company to comply with any Environmental
Law, or of any actual or Threatened obligation on the Company to undertake or
bear the cost of any Environmental, Health, and Safety Liabilities with respect
to any of the Facilities or any other properties or assets (whether real,
personal, or mixed) in which the Company has or had an interest, or with respect
to any property or Facility at which Hazardous Materials were or are used or
stored by the Company, or from which Hazardous Materials have been transported,
treated, stored, handled, transferred, disposed, recycled, or received, in any
such case that have had or would have, individually or in the aggregate, a
Material Adverse Effect on the Company.

 

(c)            Neither the Company nor any Seller has permitted or conducted any
Hazardous Activity with respect to the Facilities or any other properties or
assets (whether real, personal, or mixed) in which the Company has or had an
interest except in compliance in all material respects with all applicable
Environmental Laws.

 

(d)            To the Knowledge of the Company, there has been no Release or, to
the Knowledge of the Company, threat of Release, of any Hazardous Materials at
or from the Facilities by the Company or at any other locations by the Company
where any Hazardous Materials were generated, manufactured, refined,
transferred, produced, imported, used, or processed from or by the Facilities,
or from or by any other properties and assets (whether real, personal, or mixed)
in which the Company has or had an interest, in any such case that had or would
have, individually or in the aggregate, a Material Adverse Effect on the
Company.

 

 

 

 

 



 28 

 

 

(e)            To the Knowledge of the Company, no reports, studies, analyses,
tests, or monitoring pertaining to Hazardous Materials or Hazardous Activities
in, on or under the Facilities, or concerning compliance by the Company with
Environmental Laws, exist.

 

3.19          Employees.

 

(a)            Section 3.19(a) of the Disclosure Schedules contains a complete
and accurate list of the following information for each current director,
executive officer, and key employee (which includes retail location and district
managers) of the Company as of the date stated therein: name; job title; service
date; status (active or leave of absence); current compensation paid or payable
and any change in compensation since the Interim Balance Sheet Date; accrued
vacation and other accrued leave; if on leave, start date, type of leave,
anticipated return date; and if receiving continuation coverage pursuant to
COBRA (the Consolidated Omnibus Budget Reconciliation Act of 1986), termination
date, last date for coverage, contribution responsibility (monthly premiums by
employee and employer).

 

(b)            To the Knowledge of the Company, no director, officer, or key
employee of the Company is a party to, or is otherwise bound by, any Contract or
arrangement, including any confidentiality, non-compete, or proprietary rights
agreement, that in any way adversely affects or will affect in any material
respect (i) the performance of his or her duties or (ii) the ability of the
Company to conduct its business in the Ordinary Course of Business. No officer
of the Company or other key employee of the Company has given notice that he or
she intends to terminate his or her officer position or employment.

 

3.20          Labor Relations; Compliance. The Company is not a party to any
collective bargaining agreement or any other labor-related Contract with any
labor union or labor organization. Except as set forth in Section 3.20(a) of the
Disclosure Schedules, there is not presently pending or existing, and, to the
Knowledge of the Company, there is not Threatened, (i) any strike, slowdown,
picketing, work stoppage, or employee grievance process, (ii) any Proceeding or
Order against or affecting the Company relating to the alleged violation of any
Legal Requirement pertaining to labor relations or employment matters, including
any charge or complaint with the National Labor Relations Board, the Equal
Employment Opportunity Commission, or any comparable Governmental Body,
organizational activity, or other labor or employment dispute against or
affecting the Company, or (iii) any petition or application for certification of
a collective bargaining agent. To the Knowledge of the Company, no event has
occurred or circumstance exists that could provide the basis for any work
stoppage or other labor dispute by employees of the Company. There is no lockout
of any employees by the Company, and no such action is contemplated by the
Company. The Company has not been requested to engage in collective bargaining
with any labor organization. The Company is not currently engaged in or
obligated to engage in collective bargaining with any labor organization. The
Company has complied in all material respects with all Legal Requirements and
Contracts relating to employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, benefits, collective bargaining,
the payment of social security, occupational safety and health, and plant
closing or layoff of employees. The Company is not liable for the payment of any
compensation, damages, fines, penalties, or other amounts, however designated,
for failure to comply with any of the foregoing Legal Requirements, Orders, or
Contracts.

 

 

 

 

 

 

 



 29 

 

 

3.21          Intellectual Property.

 

(a)            Section 3.21(a) of the Disclosure Schedules lists all (i) Company
IP Registrations and (ii) Company Intellectual Property, including software,
that are not registered but that are material to the Company’s business or
operations. All required filings and fees related to the Company IP
Registrations have been timely filed with and paid to the relevant Governmental
Bodies and authorized registrars, and all Company IP Registrations are otherwise
in good standing.

 

(b)            The Company is the sole and legal and beneficial, and with
respect to the Company IP Registrations, record, owner of all right, title, and
interest in and to or lawful licensor of the Company Intellectual Property used
in or necessary for the conduct of the Company’s current business or operations,
in each case, free and clear of Encumbrances. To the Knowledge of the Company,
it has the valid right to use all other Intellectual Property used in the
Company’s current business or operations.

 

(c)            The consummation of the Contemplated Transactions will not result
in the loss or impairment of, or payment of any additional amounts with respect
to, nor require the consent of any other Person in respect of, the Company’s
right to own, use, or hold for use any Intellectual Property as owned, used, or
held for use in the conduct of the Company’s business or operations as currently
conducted, except as would not have a Material Adverse Effect.

 

(d)            The Company’s rights in the Company Intellectual Property are
valid, subsisting, and enforceable. The Company has taken reasonable steps to
maintain the Company Intellectual Property that is owned by the Company and to
protect and preserve the confidentiality of all trade secrets included in the
Company Intellectual Property that is owned by the Company.

 

(e)            The conduct of the Company’s business as currently and formerly
conducted, and the products, processes, and services of the Company, have not
infringed, misappropriated, diluted, or otherwise violated, and do not and will
not infringe, dilute, misappropriate, or otherwise violate the Intellectual
Property or other rights of any Person, except as would not have a Material
Adverse Effect. To the Knowledge of the Company, no Person has infringed,
misappropriated, diluted, or otherwise violated, or is currently infringing,
misappropriating, diluting, or otherwise violating, any Company Intellectual
Property that is owned by the Company.

 

(f)             There are no Proceedings settled, pending, or, to the Knowledge
of the Company, Threatened: (i) alleging any infringement, misappropriation,
dilution, or violation of the Intellectual Property of any Person by the
Company; (ii) challenging the validity, enforceability, registrability, or
ownership of any Company Intellectual Property that is owned by the Company or
the Company’s rights with respect to any Company Intellectual Property; or (iii)
by the Company or any other Person alleging any infringement, misappropriation,
dilution, or violation by any Person of the Company Intellectual Property. The
Company is not subject to any outstanding or, to the Knowledge of the Company,
prospective Order that does or would restrict or impair the use of any Company
Intellectual Property.

 

 

 

 

 

 



 30 

 

 

(g)            For purposes of this Section 3.21(g): (i) “Privacy Statements”
means, collectively, any and all of the Company’s privacy policies published on
the Websites or otherwise made available by the Company to third parties
regarding the collection, retention, use, and distribution of the Personally
Identifiable Information of individuals, including from visitors of any of the
Websites (“Individuals”) and (ii) “Terms and Conditions” means any and all of
the visitor terms and conditions published on the Websites governing
Individuals’ use of and access to the Websites.

 

(i)                 A Privacy Statement is posted on each Website. The Privacy
Statements include, at a minimum, accurate notice to Individuals about the
Company’s collection, retention, use, and disclosure policies and practices with
respect to Personally Identifiable Information obtained through the Website. The
Privacy Statements are accurate and consistent with the Terms and Conditions and
the Company’s actual practices with respect to the collection, retention, use,
and disclosure of Personally Identifiable Information obtained through the
Website. The Company materially complies with the Privacy Statements as
applicable to any given set of Personally Identifiable Information collected by
the Company from Individuals through the Website that is applicable to the
business of the Company.

 

(ii)              The Company does not knowingly collect information from or
target children under 13 years of age in its Website content. The Company does
not sell, rent, or otherwise make available to third parties any Personally
Identifiable Information submitted by Individuals except as is customary within
the Company’s industry (including with respect to credit and payment programs
with which customers of the Company participate) and in compliance with
applicable Legal Requirements.

 

(iii)            The Terms and Conditions are posted on the Websites. No claims
or controversies have arisen regarding the Terms and Conditions.

 

3.22          Certain Payments. Neither the Company nor any Seller, or any
director or officer of the Company, or, to the Knowledge of the Company, any
agent, employee, or other Person associated with or acting for or on behalf of
the Company, has directly or indirectly in contravention with a Legal
Requirement, (i) made any contribution, gift, bribe, rebate, payoff, influence
payment, kickback, or other payment to any Person, private or public, regardless
of form, whether in money, property, or services (A) to obtain favorable
treatment in securing business for the Company, (B) to pay for favorable
treatment for business secured for the Company, (C) to obtain special
concessions or for special concessions already obtained, for or in respect of
the Company, or (D) established or maintained any fund or asset of the Company
that has not been recorded in the books and records of the Company.

 

3.23          Suppliers. Section 3.23 of the Disclosure Schedules sets forth a
complete and accurate list of the ten (10) largest suppliers of materials,
products, or services to the Company (measured by the aggregate amount purchased
by the Company) during the fiscal year ended December 31, 2015 and the six (6)
months ended June 30, 2016, respectively. To the Knowledge of the Company, the
relationships of the Company with the Company’s suppliers are good commercial
working relationships, the Company is not engaged in any dispute with any
supplier of the Company, and none of those suppliers has canceled or otherwise
terminated, or, to the Knowledge of the Company, Threatened to cancel or
otherwise terminate, its relationship with the Company or has during the twelve
(12) months ended December 31, 2016 materially decreased or Threatened to
decrease or limit its services, supplies, or materials provided to the Company,
which dispute, cancellation, termination, or decrease, individually or in the
aggregate, has resulted in or would reasonably be expected to result in, a
Material Adverse Effect. To the Knowledge of the Company, no supplier of the
Company has notified the Company of its intention to cancel or otherwise modify
its relationship with the Company, or to decrease materially or limit its
services, supplies, or materials provided to the Company, which modification,
cancellation, or other action as aforesaid would have, individually or in the
aggregate, a Material Adverse Effect.

 

 

 

 

 

 



 31 

 

 

3.24          Relationships with Affiliates. Except as set forth in Section 3.24
of the Disclosure Schedules, no Seller nor any Affiliate of any Seller or the
Company is a party to any Contract with, or has any legal claim against, the
Company. Except as set forth in Section 3.24 of the Disclosure Schedules, no
Seller nor any Affiliate of any Seller or the Company has, or has had, any
interest in any property (whether real, personal, or mixed and whether tangible
or intangible) used in or pertaining to the Company’s business. Except as set
forth in Section 3.24 of the Disclosure Schedules, no Seller nor any Affiliate
of any Seller or the Company owns or has owned (of record or as a beneficial
owner) an equity interest or any other financial or profit interest in, a Person
that has (i) had material business dealings or a material financial interest in
any transaction with the Company or the Company’s business, other than business
dealings or transactions conducted in the Ordinary Course of Business at
substantially prevailing market prices and on substantially prevailing market
terms or (ii) engaged in competition with the Company’s business.

 

3.25          Brokers or Finders. Neither the Company nor any Seller has
incurred any obligation or liability, contingent or otherwise, for brokerage or
finders’ fees or agents’ commissions, fairness opinion, or other similar payment
in connection with this Agreement.

 

3.26          Indebtedness; Tangible Shareholders’ Equity.

 

(a)            Section 3.26(a) of the Disclosure Schedules sets forth a true and
complete list as of the date of this Agreement of all Indebtedness of the
Company and provides (i) the names of the original lender and current holder (to
the extent that the Company has received a written notice of the assignment
thereof) and (ii) outstanding principal balances and all accrued and unpaid
interest as of the date hereof. Immediately prior to the Closing, there will be
no outstanding Indebtedness (including any pre-payment fees, exit fees,
rescheduling fees, or penalties) of the Company arising from obligations created
by or on behalf of the Company or any Seller prior to the Closing other than the
Closing Term Loan Payment Amount and the Closing Date Revolving Loan Amount.

(b)            The Closing Date Balance Sheet will show that the Company has at
least $20,000,000 in Tangible Shareholders’ Equity.

 

3.27          Loans with Sellers, Executives, and Directors. There are no
outstanding loans, guaranties, or extensions of credit (i) by the Company to or
for any Seller or any director or executive officer (or equivalent thereof) of
the Company and (ii) by any Seller or any director or executive officer (or
equivalent thereof) of the Company to or for the Company.

 

 

 

 

 

 



 32 

 

 

3.28          Bank Accounts. Section 3.28 of the Disclosure Schedules sets forth
the account number and names of authorized signatories with respect to each
account maintained by or for the benefit of the Company at any bank or other
financial institution.

 

3.29          Unclaimed or Abandoned Property; Escheat. Except with respect to
the items set forth on and as set forth on Section 3.29 of the Disclosure
Schedules, the Company is in compliance in all material respects with applicable
Legal Requirements dealing with abandoned or unclaimed property or escheat.
Except with respect to the items set forth on and as set forth on Section 3.29
of the Disclosure Schedules, the Company has reported and remitted to each
Governmental Body as and to the extent required by applicable Legal Requirements
all amounts held, due, or owing by the Company in the course of the operations
of the business of the Company and remaining unclaimed or unpaid for a period of
time such that they are presumed abandoned under applicable Legal Requirements
as reflected on the books and records of the Company. Except with respect to the
items set forth on and as set forth on Section 3.29 of the Disclosure Schedules,
no amounts that are, or would be, or would become, unclaimed property or
presumed abandoned under applicable Legal Requirements dealing with abandoned or
unclaimed property or escheat have been written off, written, or reversed to
income, or otherwise removed or excluded from the liabilities set forth on the
Interim Balance Sheet or the Financial Statements (or will be written off,
written, or reversed to income, or otherwise removed or excluded from the
liabilities forth on the Closing Date Balance Sheet).

 

3.30          No Other Representations and Warranties. Except for the
representations and warranties contained in this Article 3, none of the Sellers
or the Company has made or makes any other express or implied representation or
warranty to the Buyer, either written or oral, on behalf of the Sellers and the
Company, including any representation or warranty as to the accuracy or
completeness of any information regarding the business of the Company or the
Shares.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

The Buyer represents and warrants to the Sellers as follows:

 

4.1              Organization and Good Standing. The Buyer is a limited
liability company duly organized, validly existing, and in good standing under
the laws of the State of Nevada and the Buyer has all requisite limited
liability company authority and power to carry on its business as now conducted.

 

4.2              Authority; No Conflict.

 

(a)            The Buyer has all necessary limited liability company power and
authority to enter into this Agreement, to carry out its obligations hereunder
and to consummate the transactions contemplated hereby. The execution and
delivery by the Buyer of this Agreement, the performance by the Buyer of its
obligations hereunder and the consummation by the Buyer of the Contemplated
Transactions have been duly authorized by all requisite limited liability
company action on the part of the Buyer. This Agreement has been duly executed
and delivered by the Buyer and constitutes the legal, valid, and binding
obligation of the Buyer, enforceable against the Buyer in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, or similar laws relating to creditors’
rights generally and by equitable principles. Upon the execution and delivery by
the Buyer of the other Transaction Documents to which it is a party, such
Transaction Documents will constitute the legal, valid, and binding obligations
of the Buyer, enforceable against the Buyer in accordance with their respective
terms, except as enforcement may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, or similar laws relating to creditors’
rights generally and by equitable principles. The Buyer has the limited
liability company power and authority to execute and deliver this Agreement and
the Transaction Documents to which it is a party and to perform its obligations
hereunder and thereunder.

 

 

 



 33 

 

 

(b)            Neither the execution and delivery of this Agreement by the Buyer
nor the consummation or performance of any of the Contemplated Transactions by
the Buyer will conflict with or give any Person the right to prevent, delay, or
otherwise interfere with any of the Contemplated Transactions pursuant to:

 

(i)                 any provision of the Buyer’s Organizational Documents;

 

(ii)              any resolution adopted by the Board of Directors or the sole
member of the Buyer;

 

(iii)            any Legal Requirement to which the Buyer may be subject; or

 

(iv)             any Contract to which the Buyer is a party or by which the
Buyer may be bound.

The Buyer is not, and will not be, required to obtain any Consent from any
Person or Governmental Body in connection with the execution and delivery of
this Agreement or the consummation or performance of any of the Contemplated
Transactions.

 

4.3              Investment Intent. The Buyer is acquiring the Shares solely for
its own account for investment purposes and not with a view to, or for offer or
sale in connection with, any distribution thereof. The Buyer acknowledges that
the Shares are not registered under the Securities Act or any state securities
laws and that the Shares may not be transferred or sold except pursuant to the
registration provisions of the Securities Act or pursuant to an applicable
exemption therefrom and subject to state securities laws and regulations, as
applicable.

 

4.4              Certain Proceedings. There is no pending Proceeding that has
been commenced against the Buyer and that challenges, or would have the effect
of preventing, delaying, making illegal, or otherwise interfering with, any of
the Contemplated Transactions. To the Knowledge of the Buyer, no such Proceeding
has been Threatened.

 

4.5              Brokers or Finders. Buyer has incurred no obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payment in connection with this Agreement.

 

4.6              [Intentionally Omitted].

 

4.7              Sufficiency of Funds. Subject to obtaining the Financing, the
Buyer will have sufficient cash on hand or other sources of immediately
available funds to enable it to make payment of the Purchase Price to the
Sellers and to consummate the Contemplated Transactions. Immediately after
giving effect to the transactions contemplated hereby and the Financing and
assuming the truth and accuracy in all respects of the representations and
warranties made by the Company and the Sellers in Sections 3.3, 3.4, 3.10, and
3.26, the Buyer shall: (a) be able to pay its debts in the ordinary course as
they become due, including the Promissory Note; (b) own property that has a fair
saleable value greater than the amounts required to pay its debts, including the
Promissory Note; and (c) have adequate capital to carry on its business. In
connection with the transactions contemplated hereby and assuming the truth and
accuracy in all respects of the representations and warranties made by the
Company and the Sellers in Sections 3.3, 3.4, 3.10, and 3.26, the Buyer has not
incurred debts beyond its ability to pay as they become absolute and matured.

 

 

 

 



 34 

 

 

4.8              Independent Investigation. The Buyer has conducted its own
independent investigation, review and analysis of the business of the Company,
and acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
the Company for such purpose. The Buyer acknowledges and agrees that: (a) in
making its decision to enter into this Agreement and to consummate the
Contemplated Transactions, the Buyer has relied solely upon its own
investigation and the express representations and warranties of the Company and
Sellers set forth in Article 3 of this Agreement; and (b) neither the Sellers,
the Company, nor any of their Affiliates or Representatives have made any
representation or warranty as to the Sellers, the Company, the Shares, and the
business of the Company and its assets, except as expressly set forth in Article
3 of this Agreement and as may be set forth in the agreements and instruments
entered into or delivered in connection with the Financing.

 

ARTICLE 5
COVENANTS OF THE COMPANY AND THE SELLERS PRIOR TO THE CLOSING

 

5.1              Access and Investigation; Financial Statements. Subject to the
terms of the Nondisclosure Agreement, from the date hereof through the earlier
of the Closing or the termination of this Agreement pursuant to Section 10.1,
the Company and the Sellers shall provide the Buyer and its Affiliates,
Representatives, and prospective sources of the Financing access to, and the
opportunity to make such investigation of, the properties, businesses,
operations, customers, suppliers, and employees of the Company, and such
examination of the books, records, and financial condition of the Company, as
the Buyer or its Affiliates, Representatives, or prospective sources of the
Financing may reasonably request. As interim monthly financial statements for
the Company are published, those statements shall be delivered to the Buyer.

 

5.2              Operation of the Business of the Company. Between the date of
this Agreement and the earlier of the Closing or the termination of this
Agreement pursuant to Section 10.1, the Company and the Sellers shall:

 

(i)                 conduct the business of the Company only in the Ordinary
Course of Business, except with respect to the Hastings Project;

 

 

 

 

 



 35 

 

 

(ii)              use their reasonable best efforts to preserve intact the
Company’s current business organization, keep available the services of its
current officers, employees, and agents, and maintain the relations and goodwill
with suppliers, customers, landlords, creditors, employees, agents, Affiliates,
and others having business relationships with it;

 

(iii)            confer with the Buyer concerning operational matters of a
material nature outside of the Ordinary Course of Business; and

 

(iv)             otherwise report periodically to the Buyer, at the Buyer’s
reasonable request, concerning the status of its business, operations, finances,
business organization, and employee and other service provider staffing.

 

5.3              Negative Covenant; Cash Distributions.

 

(a)            Except as otherwise expressly permitted by this Agreement,
between the date of this Agreement and the earlier of the Closing or the
termination of this Agreement pursuant to Section 10.1, neither the Company nor
any Seller shall, without the Buyer’s prior written consent (not to be
unreasonably withheld, delayed, denied, or conditioned), take any affirmative
action, or fail to take any reasonable action within its or his control, as a
result of which any of the changes or events listed in Section 3.15 is likely to
occur.

 

(b)            Between the date of this Agreement and the earlier of the Closing
or the termination of this Agreement pursuant to Section 10.1, the Company may
make cash distributions to the Sellers in the Ordinary Course of Business;
provided, however, that such cash distributions shall not exceed (i) $400,000 in
the aggregate, per month, during the period from and after the date of this
Agreement through the Closing, plus (ii) the amount of cash distributions to the
Sellers in an aggregate amount necessary for the sole purpose of funding the
2015 and 2016 estimated and actual income Tax liabilities of the Sellers in
respect of their income of the Company, including income Tax payments required
to be paid by the Sellers pursuant to Section 7.1 (exclusive of any
indemnification payment obligations of the Sellers contained within Section
7.1(e)); provided, further, that in no event shall the cash distributions
specified in clauses (i) and (ii) immediately above cause the Tangible
Shareholders’ Equity to be less than $20,000,000 immediately prior to the
Closing as shown on the Closing Date Balance Sheet.

 

5.4              Notification. Between the date of this Agreement and the
earlier of the Closing or the termination of this Agreement pursuant to Section
10.1, the Sellers shall promptly notify the Buyer in writing if any Seller or
the Company becomes aware of any fact or condition that causes or constitutes an
inaccuracy or a breach of any of the Company’s and/or the Sellers’
representations and warranties as of the date of this Agreement, or if any
Seller or the Company becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would (except as expressly contemplated
by this Agreement) cause or constitute an inaccuracy or a breach of any such
representation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition. During the same
period, the Sellers shall promptly notify Buyer of the occurrence of any breach
of any covenant of the Sellers or the Company in this Article 5 or of the
occurrence of any event that would reasonably be expected to make the
satisfaction of the conditions in Article 8 impossible or unlikely; provided,
however, that for purposes of determining (i) the satisfaction of the conditions
in Sections 8.1 and 8.2 or (ii) the existence of an inaccuracy or a breach of
any representation or warranty made on the date of this Agreement or on the
Closing Date or the occurrence of a breach of any covenant or obligation of the
Sellers or the Company, including for purposes of Article 11 and the rights to
indemnification set forth therein, any information provided to the Buyer
pursuant to this Section 5.4 or pursuant to any other provision of this
Agreement after the date hereof will be disregarded and have no effect.

 

 

 

 

 



 36 

 

 

5.5              Payment of Indebtedness; Tangible Shareholders’ Equity.

 

(a)            The Sellers and the Company will cause all Indebtedness owed by
the Company to any Person to be paid in full prior to the Closing other than the
Closing Term Loan Payment Amount and the Closing Date Revolving Loan Amount.

 

(b)            The Sellers and the Company will cause all Indebtedness owed to
the Company by any Seller or any Affiliate of any Seller or the Company to be
paid in full at or prior to Closing.

 

(c)            The Sellers and the Company shall not take any affirmative
action, or fail to take any action within its or his control, as a result of
which the Company shall have less than $20,000,000 in Tangible Shareholders’
Equity on the Closing Date Balance Sheet.

 

5.6              Claims. Prior to the Closing, the Company shall notify the
Buyer in writing of all known facts, events, and circumstances within the
Knowledge of the Company that could reasonably be expected to give rise to a
claim or Proceeding against the Company and whether such claim or Proceeding is
covered by insurance.

 

5.7              Reasonable Best Efforts. Between the date of this Agreement and
the earlier of the Closing or the termination of this Agreement pursuant to
Section 10.1, the Sellers and the Company shall use their reasonable best
efforts to cause the conditions in Article 8 to be satisfied.

 

5.8              No Solicitation of Other Bids.

 

(a)            Between the date of this Agreement and the earlier of the Closing
or the termination of this Agreement pursuant to Section 10.1, none of the
Sellers or the Company shall, nor shall any of the Sellers or the Company
authorize or permit any of their respective Affiliates or Representatives to,
directly or indirectly, (i) encourage, solicit, initiate, facilitate, or
continue inquiries regarding an Acquisition Proposal; (ii) enter into
discussions or negotiations with, or provide any information to, any Person
concerning a possible Acquisition Proposal; or (iii) enter into any agreements
or other instruments (whether or not binding) regarding an Acquisition Proposal.
Each Seller and the Company shall immediately cease and cause to be terminated,
and shall cause its or his Affiliates and all of their respective
Representatives to immediately cease and cause to be terminated, all existing
discussions or negotiations with any Persons conducted heretofore with respect
to, or that could lead to, an Acquisition Proposal. For purposes hereof,
“Acquisition Proposal” shall mean any inquiry, proposal, or offer from any
Person (other than the Buyer or any of its Affiliates) concerning (A) a merger,
consolidation, liquidation, recapitalization, share exchange, or other business
combination transaction involving the Company; (B) the issuance or acquisition
of shares of capital stock or other equity securities of the Company; or (C) the
sale, lease, exchange, or other disposition of substantially all of the
Company’s properties or assets.

 

 

 

 



 37 

 

 

(b)            In addition to the other obligations under this Section 5.8,
within three Business Days after receipt thereof by any Seller, the Company, or
any of their respective Representatives, such Seller or the Company, as
applicable, shall advise the Buyer orally and in writing of any Acquisition
Proposal, any request for information with respect to any Acquisition Proposal,
or any inquiry with respect to or which could reasonably be expected to result
in an Acquisition Proposal, the material terms and conditions of such request,
Acquisition Proposal, or inquiry, and the identity of the Person making the
same.

 

(c)            The Sellers and the Company agree that the rights and remedies
for noncompliance with this Section 5.8 shall include having such provision
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach or threatened breach shall cause
irreparable injury to the Buyer, that money damages would not provide an
adequate remedy to the Buyer, and that the Buyer shall not be required to post
bond or other security in any such enforcement action.

 

5.9              Financing. Between the date of this Agreement and the earlier
of the Closing or the termination of this Agreement pursuant to Section 10.1,
the Company and the Sellers shall cooperate and take all actions reasonably
requested by the Buyer or its Affiliates in connection with the Buyer obtaining
the Financing.

 

ARTICLE 6
COVENANTS OF THE BUYER

 

6.1              Reasonable Best Efforts. Between the date of this Agreement and
the earlier of the Closing or the termination of this Agreement pursuant to
Section 10.1, the Buyer shall use its reasonable best efforts to cause the
conditions in Article 9 to be satisfied.

 

6.2              Financing. The Buyer shall use its reasonable best efforts, at
its cost and expense, to obtain the financing needed by the Closing Date in
order to consummate the Contemplated Transactions and operate the business of
the Company following the Closing (the “Financing”), on terms satisfactory to
the Buyer and its Affiliates.

 

6.3              Access. From and after the Closing until the date of maturity
of the Promissory Note, the Buyer shall, and shall cause the Company to, furnish
the Sellers and their Representatives, within a reasonable time of request, with
access to such financial, operating, and other data and information of the
Company as the Sellers may reasonably request; provided, that any such
information shall (a) be provided only during normal business hours under the
supervision of the Buyer’s personnel in such manner as to not interfere with the
normal operations of the Company and (b) shall be deemed to be Confidential
Information and be subject to Section 7.5.

 

 

 

 

 



 38 

 

 

ARTICLE 7
ADDITIONAL AGREEMENTS

7.1              Certain Tax Covenants.

 

(a)            Without the prior written consent of the Buyer, no Seller (and,
prior to the Closing, none of the Company, its Affiliates, and their respective
Representatives) shall, to the extent it may affect, or relate to, the Company,
make, change, or rescind any Tax election, amend any Tax Return, take any
position on any Tax Return, take any action, omit to take any action, or enter
into any other transaction, that would have the effect of increasing the Tax
liability or reducing any Tax asset of the Buyer or the Company in respect of
any Post-Closing Tax Period.

 

(b)            All transfer, documentary, sales, use, stamp, registration, value
added, and other such Taxes and fees (including any penalties and interest)
incurred in connection with this Agreement shall be borne and paid 50% by the
Sellers and 50% by the Buyer, when due. Each party shall, at his or its own
expense, timely file any Tax Return or other document with respect to such Taxes
or fees (and the other party shall cooperate with respect thereto as necessary).

 

(c)            The Sellers shall prepare and file, or cause to be prepared and
filed, when due all Tax Returns for the Company for all Pre-Closing Tax Periods
ending on or prior to the Closing Date that are required to be filed after the
Closing Date. The Sellers shall include any income, gain, loss, deduction, or
other tax items for such periods on their Tax Returns in a manner consistent
with the Schedule K-1s prepared by the Sellers for such periods. The Sellers
shall permit the Buyer or its Representatives to review and comment on each such
Tax Return filed after the date of this Agreement, prior to filing. The Buyer
shall prepare and file, or cause to be prepared and filed, all Tax Returns for
the Company for the periods ending after the Closing Date.

 

(d)            In the case of Taxes that are payable with respect to a taxable
period that begins before and ends after the Closing Date (each such period, a
“Straddle Period”), the portion of any such Taxes that are treated as
Pre-Closing Taxes for purposes of this Agreement shall be:

 

(i)                 in the case of Taxes (A) based upon, or related to, income,
receipts, profits, wages, capital, or net worth, (B) imposed in connection with
the sale, transfer, or assignment of property, or (C) required to be withheld,
deemed equal to the amount that would be payable if the taxable year ended with
the Closing Date; and

 

(ii)              in the case of other Taxes, deemed to be the amount of such
Taxes for the entire period multiplied by a fraction the numerator of which is
the number of days in the period ending on the Closing Date and the denominator
of which is the number of days in the entire period.

 

 

 

 



 39 

 

 

(e)            The Sellers shall indemnify the Buyer Indemnified Parties and
hold them harmless from and against (A) any Loss attributable to any breach of
or inaccuracy in any representation or warranty made in Section 3.11; (B) any
Loss attributable to any breach or violation of, or failure to fully perform,
any covenant, agreement, undertaking, or obligation in this Section 7.1 or in
Section 7.2 by any Seller; (C) all Taxes of the Company relating to the business
of the Company for all Pre-Closing Tax Periods (including all Taxes of the
Company in respect of the matters set forth in Section 3.11(c) of the Disclosure
Schedules); (D) any and all Taxes of any Person imposed on the Company arising
under the principles of transferee or successor liability or by Contract,
relating to an event or transaction occurring before the Closing; in each of the
above cases, together with any out-of-pocket fees and expenses (including
attorneys’ and accountants’ fees) incurred in connection therewith. The Sellers
shall reimburse the Buyer for any Taxes of the Company that are the
responsibility of the Sellers pursuant to this Section 7.1 within fifteen (15)
days after payment of such Taxes by the Buyer or the Company. Any
indemnification payments pursuant to this Section 7.1 shall be treated as an
adjustment to the Purchase Price by the parties for Tax purposes, unless
otherwise required by Legal Requirement. Notwithstanding anything in this
Agreement to the contrary, the provisions of Section 3.11 and this Section 7.1
shall survive for the full period of all applicable statutes of limitations
(giving effect to any waiver, mitigation, or extension thereof) plus 60 days;
provided, that, under no circumstance shall any claim arising under this
Agreement be brought by Buyer or a Buyer Indemnified Party later than 7 years
from the Closing. To the extent that any obligation or responsibility pursuant
to Article 11 may overlap with an obligation or responsibility pursuant to this
Section 7.1, the provisions of this Section 7.1 shall govern.

 

(i)                 The Sellers shall not be liable to the Buyer or Buyer
Indemnified Parties for indemnification under Section 7.1(e)(A) until the
aggregate amount of all Losses in respect of indemnification under Section
7.1(e)(A) exceeds $560,000, in which event the Sellers shall be required to pay
or be liable for Losses from the first dollar. Notwithstanding anything to the
contrary herein, the aggregate amount of all Losses for which the Sellers shall
be liable pursuant to Section 7.1(e)(A) or Section 7.2 shall not exceed (A)
$14,000,000 with respect to any Losses arising from the Sellers’ breach of
Section 3.11(a) or Section 7.2, and (B) $5,600,000, with respect to all other
Losses arising pursuant to Section 7.1(e)(A).

 

(ii)              The Buyer Indemnified Parties shall take all reasonable steps
to mitigate any Loss upon becoming aware of any event or circumstance that would
reasonably be expected to, or does, give rise thereto, including incurring costs
only to the minimum extent necessary to remedy the breach that gave rise to such
Loss.

 

(f)             The Buyer agrees to give prompt written notice to the Sellers’
Representative (which, in any event, shall be within 30 days) of the receipt of
any written notice of any Governmental Authority by the Company, the Buyer, or
any of the Buyer’s Affiliates that involves the assertion of any claim, or the
commencement of any Proceeding, in respect of which an indemnity may be sought
by the Buyer pursuant to this Section 7.1 (a “Tax Claim”); provided, that
failure to comply with this provision shall not affect the Buyer’s right to
indemnification hereunder.

 

(g)            Buyer’s Control of Tax Claims. Subject to Section 7.1(h), the
Buyer shall control the contest or resolution of any Tax Claim; provided,
however, that the Buyer shall obtain the prior written consent of the Sellers’
Representative (which consent shall not be unreasonably withheld, delayed,
denied, or conditioned) before entering into any settlement of a claim or
ceasing to defend such claim; and, provided, further, that the Sellers’
Representative shall be entitled to participate in the defense of such claim and
to employ counsel of his choice for such purpose, the fees and expenses of which
separate counsel shall be borne solely by the Sellers. The Buyer shall pursue
any such Tax Claim in a timely manner and in good faith.

 

 

 

 



 40 

 

 

(h)            Seller’s Control of Tax Claims. If, within 15 days after the
Buyer has provided notice to the Sellers’ Representative pursuant to Section
7.1(f), the Sellers’ Representative provides notice to the Buyer that the
Sellers propose to undertake the defense of the Tax Claim, the Sellers shall
have the right to undertake and control the Tax Claim proceedings using counsel
of their own choice and their sole expense; provided, that, (i) the Tax Claim
involves only money damages and does not seek an injunction or other equitable
relief against the Buyer or any of its Affiliates; (ii) in the opinion of
counsel to the Buyer there does not exist a non-waivable conflict of interest
between the Sellers and the Buyer or any of its Affiliates with respect to the
Tax Claim; (iii) the Buyer does not in good faith determine that the Tax Claim
proceedings are likely to materially and adversely affect its reputation or the
reputation of any of its or any of its Affiliate’s brands; and (iv) the Buyer
shall be entitled to participate in the defense of such claim and to employ
counsel of its choice for such purpose, the fees and expenses of which separate
counsel shall be borne solely by the Buyer. The Sellers shall not cease to
defend, settle or otherwise dispose of the Tax Claim without the consent of the
Buyer, which consent is not to be unreasonably withheld, denied, or delayed.

 

(i)              The Sellers and the Buyer shall provide each other with such
cooperation and information as either of them reasonably may request of the
other in filing any Tax Return pursuant to this Section 7.1 or in connection
with any audit or other proceeding (including all Tax Claims) in respect of
Taxes of the Company. Such cooperation and information shall include providing
copies of relevant Tax Returns or portions thereof, together with accompanying
schedules, related work papers, and documents relating to rulings or other
determinations by tax authorities. Each of the Sellers and the Buyer shall
retain all Tax Returns, schedules and work papers, records, and other documents
in their respective possession relating to Tax matters of the Company for any
taxable period beginning before the Closing Date until the expiration of the
statute of limitations of the taxable periods to which such Tax Returns and
other documents relate, without regard to extensions except to the extent
notified by the other party in writing of such extensions for the respective Tax
periods.

 

7.2              Section 338(h)(10) Election. The Sellers shall join with the
Buyer in making a timely election under IRC §338(h)(10) (and any corresponding
election under state and local Legal Requirements) with respect to the purchase
and sale of the Shares hereunder (collectively, a “Section 338(h)(10)
Election”). The Buyer and the Sellers shall report the Contemplated Transactions
in a manner consistent with the Section 338(h)(10) Election. Neither the Buyer
nor any Seller shall take any action that is inconsistent with the Section
338(h)(10) Election or its validity under the IRC and the applicable Treasury
Regulations. Within ninety (90) days after the Closing Date, the Buyer shall
deliver to the Sellers’ Representative an allocation schedule (the “Allocation
Schedule”) setting forth the Buyer’s good faith calculation of the aggregate
deemed sales price, the adjusted grossed-up basis, and the allocation of the
aggregate deemed sales price and adjusted grossed-up basis among the assets of
the Company in accordance with the principles of Treasury Regulations §1.338-6,
taking into due consideration the suggested allocations set forth in the
allocation schedule in Section 7.2 of the Disclosure Schedules. If, within
fifteen (15) days after his receipt of the Allocation Schedule, the Sellers’
Representative notifies the Buyer in writing that the Sellers object to one or
more items reflected in the Allocation Schedule (indicating each disputed item
and the basis for their objection thereto), the Sellers’ Representative and the
Buyer shall negotiate in good faith to resolve such dispute; provided, however,
that, if the Sellers’ Representative and the Buyer are unable to resolve any
dispute with respect to the Allocation Schedule within thirty (30) days
following the Buyer’s receipt of the Sellers’ Representative’s objection notice,
such dispute shall be resolved by a nationally recognized accounting firm
jointly selected by the Buyer the Sellers’ Representative within five (5)
Business Days after the expiration of such 30-day period (or if the parties are
unable to agree upon a nationally recognized accounting firm, each party shall
select a nationally recognized accounting firm and the two firms together shall
select a third a nationally recognized accounting firm) (the “Accounting
Referee”). The Accounting Referee shall make a determination as soon as
practicable within 30 days (or such other time as the Buyer and the Sellers’
Representative shall agree in writing) after their engagement, and their
resolution of the disputed items shall be conclusive and binding upon the
parties hereto. The fees and expenses of such Accounting Referee shall be
allocated between the Sellers and the Buyer based on their relative success with
respect to the disputed items (as finally determined by the Accounting Referee).
For example, if the Sellers’ Representative challenges the calculation of an
amount of $100,000, but the Accounting Referee determines that the Sellers’
Representative has a valid claim for only $40,000, the Buyer shall bear forty
percent (40%) of the fees and expenses of the Accounting Referee and the Sellers
shall bear the other sixty percent (60%) of such fees and expenses. If the
Sellers’ Representative fails to deliver a dispute notice within the
aforementioned 15-day period, then the Buyer’s Allocation Schedule shall be
final and binding on the parties hereto. The Buyer shall prepare and file Forms
8023 and 8883 and such other documents required in connection with the Section
338(h)(10) Election. The Sellers, the Company, and the Buyer shall cooperate
fully with each other and make available to each other such Tax data and other
information as may be reasonably required by the Sellers or the Buyer in order
for the Sellers and the Buyer to timely file the Section 338(h)(10) Election and
any other required statements or schedules (or any amendments or supplements
thereto) and compute the aggregate deemed sale price and the adjusted grossed-up
basis in accordance with the Treasury Regulations. Any adjustment to the
Purchase Price herein shall be allocated in a manner consistent with the
Allocation Schedule.

 

 

 

 



 41 

 

 

7.3              Consents. Each party shall use reasonable best efforts (which
shall not require any payment to any third party) to obtain all Consents
(including the Consents listed or required to be listed in Section 3.2(b) of the
Disclosure Schedule) that may be or become necessary for the performance of its
obligations under this Agreement or that are otherwise required in connection
with the consummation of the Contemplated Transactions. For the purposes of this
Agreement, the “Required Consents” shall mean all Consents listed or required to
be listed in Section 3.2(b) of the Disclosure Schedule.

 

7.4              Release by the Sellers. Each of the Sellers hereby releases and
forever discharges the Buyer, the Company, and each of their respective
Affiliates, successors, and assigns from any and all claims, causes of action,
and liabilities whatsoever, whether known or unknown, suspected or unsuspected,
both at law and in equity, that such Seller now has, has ever had, or may
hereafter have, against the Company arising contemporaneously with or prior to
the Closing on account of such Seller’s employment as an employee with the
Company, including actions under any Legal Requirements relating to
discrimination, sexual harassment, wrongful discharge, or breach or interference
with employment contract rights arising prior to the Closing Date; provided,
however, that nothing contained in this Section 7.4 will operate to release any
obligations of the Buyer or the Company (i) arising under this Agreement or the
Contemplated Transactions or (ii) with respect to current claims for salaries,
wages, or benefits accrued for the current pay period but not paid; and
provided, further, that no such unreleased claim shall limit the Buyer’s rights
to an indemnifiable claim under Article 11 with respect to matters arising out
of such claim. Each of the Sellers hereby irrevocably covenants to refrain from
asserting any claim or demand, or commencing or instituting any Proceeding, of
any kind against the Company, the Buyer, or any of their respective Affiliates
based upon any matter released by this Section 7.4. Notwithstanding the
foregoing or any other provision in this Agreement to the contrary, the Buyer
shall cause the Company to maintain its existing indemnification provisions as
of the date hereof with respect to present and former directors, officers,
employees, and agents of the Company for all expenses, judgments, fines, and
amounts paid in settlement by reason of actions or omissions or alleged actions
or omissions occurring at or before the Closing to the fullest extent permitted
or required under applicable law and the Company’s articles of incorporation and
bylaws in effect as of the date of this Agreement (to the extent consistent with
applicable law), for a period of six years after the Closing, and shall cause
the Company to perform its obligations under such indemnification provisions in
accordance with their respective terms.

 

 

 

 

 

 

 



 42 

 

 

7.5              Confidentiality. From and after the Closing, the Sellers shall
hold, and shall use their respective reasonable best efforts to cause their
respective Representatives to hold, in confidence any and all Confidential
Information, whether written or oral, concerning the Company, except to the
extent that the Seller can show that such information (i) is generally available
to and known by the public through no fault of any Seller or any Representative
thereof; (ii) is required to be disclosed in connection with the performance of
a Seller’s duties as an employee of the Company; or (iii) is lawfully acquired
by such Seller or any of its Representatives from and after the Closing from
sources that are not prohibited from disclosing such information by a legal,
contractual, or fiduciary obligation. If any Seller or any Representative
thereof is compelled to disclose any information by judicial or administrative
process or by other Legal Requirements, such Seller shall promptly notify the
Buyer in writing and shall disclose only that portion of such information that
such Seller is advised by its or his counsel in writing is legally required to
be disclosed, provided that such Seller shall use reasonable best efforts to
obtain an appropriate protective order or other reasonable assurance that
confidential treatment will be accorded such information. The Nondisclosure
Agreement shall be deemed terminated effective upon the Closing. For the
purposes of this Agreement, “Confidential Information” shall mean the trade
secrets, financial information, technical information, and business information
of the Company that Company management treated as confidential prior to the
Closing Date or that a reasonable person would deem to be confidential based on
the type of information and method of disclosure.

 

7.6              Non-competition; Non-solicitation.

 

(a)            For a period of five (5) years commencing on the Closing Date
(the “Restricted Period”), none of the Sellers shall, nor shall any Seller
permit any of his or its Affiliates, directly or indirectly, to (i) engage in or
assist others in engaging in the Restricted Business in the Territory; (ii) have
an interest in any Person that engages directly or indirectly in the Restricted
Business in the Territory in any capacity, including as a partner, shareholder,
member, employee, principal, agent, trustee, or consultant; or (iii)
intentionally interfere in any material respect with the business relationships
(whether formed prior to or after the date of this Agreement) between the
Company and customers or suppliers of the Company for the purpose of diverting
business away from the Company. Notwithstanding the foregoing, a Seller may own,
directly or indirectly, solely as an investment, securities of any Person traded
on any national securities exchange if Seller is not a controlling Person of, or
a member of a group which controls, such Person and does not, directly or
indirectly, own 5% or more of any class of securities of such Person.

 

 

 

 

 

 

 

 

 



 43 

 

 

(b)            During the Restricted Period, none of the Sellers shall, nor
shall any Seller permit any of his or its Affiliates to, directly or indirectly,
hire or solicit any employee of the Company or encourage any such employee to
leave such employment or hire any such employee who has left such employment,
except pursuant to a general solicitation which is not directed specifically to
any such employees; provided, that nothing in this Section 7.6(b) shall prevent
any Seller or any Affiliate thereof from hiring (i) any employee whose
employment has been terminated by the Company or the Buyer or (ii) after 180
days from the date of termination of employment, any employee whose employment
has been terminated by the employee.

 

(c)            During the Restricted Period, none of the Sellers shall, nor
shall any Seller permit any of his or its Affiliates to, directly or indirectly,
solicit or entice, or attempt to solicit or entice, any customers of the Company
or potential customers of the Company for purposes of diverting their business
or services from the Company.

 

(d)            The Sellers acknowledge that a breach or threatened breach of
this Section 7.6 would give rise to irreparable harm to the Buyer, for which
monetary damages would not be an adequate remedy, and hereby agree that in the
event of a breach or a threatened breach by any Seller of any such obligations,
the Buyer shall, in addition to any and all other rights and remedies that may
be available to it in respect of such breach, be entitled to equitable relief,
including a temporary restraining order, an injunction, specific performance,
and any other relief that may be available from a court of competent
jurisdiction (without any requirement to post bond).

 

(e)            The Sellers acknowledge that the restrictions contained in this
Section 7.6 are reasonable and necessary to protect the legitimate interests of
the Buyer and constitute a material inducement to the Buyer to enter into this
Agreement and consummate the Contemplated Transactions. In the event that any
covenant contained in this Section 7.6 should ever be adjudicated to exceed the
time, geographic, product or service, or other limitations permitted by
applicable Legal Requirements in any jurisdiction, then any court is expressly
empowered to reform such covenant, and such covenant shall be deemed reformed,
in such jurisdiction to the maximum time, geographic, product or service, or
other limitations permitted by applicable Legal Requirements. The covenants
contained in this Section 7.6 and each provision hereof are severable and
distinct covenants and provisions. The invalidity or unenforceability of any
such covenant or provision as written shall not invalidate or render
unenforceable the remaining covenants or provisions hereof, and any such
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such covenant or provision in any other jurisdiction.

 

 

 

 

 



 44 

 

 

7.7              Audited Financial Statements. The Sellers acknowledge that the
Buyer or its Affiliate may be required under applicable Legal Requirements to
provide certain audited, unaudited, and pro forma financial statements covering
the business of the Company in accordance with its periodic reporting
obligations under the Exchange Act (collectively the “Audited Financials”). With
respect to the foregoing, the Sellers and the Buyer agree that the Sellers shall
afford to the Buyer, its Affiliates, and their respective Representatives, at
the Buyer’s expense, during normal business hours, reasonable access to the
books, records, and other data of the Sellers, and use reasonable best efforts
to cause the Company’s accountants to make available all of their work papers,
that in each case include or relate to the Company or the business of the
Company, and, to the extent permitted by such accountants, the Buyer and its (or
its Affiliate’s) independent registered public accounting firm shall have the
right to make copies and extracts therefrom, to the extent that such access may
be reasonably required by the Buyer or any of its Affiliates to prepare,
complete, and file such Audited Financials (at the expense of the Buyer).

 

7.8              [Intentionally Omitted]. 

 

7.9              Further Assurances. Each party agrees (i) to furnish to the
other party such further information, (ii) to execute and deliver to the other
party such other documents, and (iii) to do such other acts and things, all as
the other party reasonably requests for the purpose of carrying out the intent
of this Agreement and the Transaction Documents.

 

7.10          Reasonable Best Efforts to Close by November 3, 2016. Subject to
the terms and conditions set forth herein and taking into consideration
additional time needed to secure consents, approvals, and other conditions to
Closing set forth in this Agreement, and subject to applicable Legal
Requirements, each of the Sellers and the Buyer shall cooperate and use their
respective reasonable best efforts to take, or cause to be taken, all reasonably
necessary action, and do, or cause to be done, and assist and cooperate with the
other parties in doing, all things necessary, proper or advisable to consummate
the Closing by November 3, 2016, including the satisfaction of the respective
conditions set forth in Article 8 and Article 9.

 

ARTICLE 8
CONDITIONS PRECEDENT TO THE BUYER’S OBLIGATION TO CLOSE

 

The Buyer’s obligations to purchase the Shares and to take the other actions
required to be taken by the Buyer at the Closing are subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any or all of which may be waived in writing by the Buyer in whole or in part
in its sole discretion):

 

8.1              Accuracy of Representations. Other than the representations and
warranties of Seller contained in Section 3.3, the representations and
warranties of the Company and the Sellers contained in this Agreement and any
certificate or other writing delivered pursuant hereto shall be true and correct
in all respects (in the case of any representation or warranty qualified by
materiality or Material Adverse Effect) or in all material respects (in the case
of any representation or warranty not qualified by materiality or Material
Adverse Effect) on and as of the Closing Date with the same effect as though
made at and as of such date (except those representations and warranties that
address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects). The representations and
warranties of the Company and the Sellers contained in Section 3.3 shall be true
and correct in all respects on and as of the Closing Date with the same effect
as though made at and as of such date (except those representations and
warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects).

 

 

 

 



 45 

 

 

8.2              Performance of Covenants. Each of the covenants and obligations
that the Sellers or the Company are required to perform or to comply with
pursuant to this Agreement at or prior to the Closing must have been duly
performed and complied with in all material respects.

 

8.3              Consents. The Required Consents must have been obtained and
must be in full force and effect and executed counterparts thereof shall have
been delivered to the Buyer at or prior to the Closing.

 

8.4              Additional Documents. The Sellers shall have delivered or
caused to be delivered to the Buyer each of the following documents:

 

(i)                 stock certificates evidencing the Shares, free and clear of
Encumbrances, duly endorsed in blank or accompanied by stock powers or other
instruments of transfer duly executed in blank;

 

(ii)              a certificate of the Sellers, dated the Closing Date,
certifying to the Buyer the satisfaction of the conditions set forth in Sections
8.1 and 8.2;

 

(iii)            a certificate, dated the Closing Date, executed by a duly
authorized officer of the Company certifying (A) the Organization Documents of
the Company; (B) resolutions duly adopted by the Board of Directors of the
Company authorizing and approving the execution, delivery, and performance of
this Agreement and the consummation of the Contemplated Transactions, and that
such resolutions have not been amended and remain in full force and effect; and
(C) as to the incumbency of the officers of the Company executing this Agreement
and the other Transaction Documents;

 

(iv)             the Employment Agreements, dated the Closing Date, executed by
the Company and each Seller signatory thereto;

 

(v)               duly executed written resignations of all directors and
officers of the Company effective as of the Closing in respect of the
directorial, employment, or consulting relationships with the Company
immediately prior to the Closing;

 

(vi)             the Closing Payment Certificate;

 

(vii)          subject to Section 7.2, such documents and forms, executed by the
Sellers, as are required to complete properly the Section 338(h)(10) Election,
if any are required to be submitted prior to the Closing Date;

 

 

 

 

 

 

 

 



 46 

 

 

(viii)        a certificate by each Seller pursuant to Treasury Regulations
Section 1.1445-2(b) certifying that such Seller is not a foreign person within
the meaning of Section 1445 of the IRC; and

 

(ix)             a subordination agreement executed by the Sellers, in a form
reasonably satisfactory to the Sellers, the Buyer, and the sources of the
Financing, pursuant to which the Sellers’ rights and claims with respect to the
Promissory Note are subordinated to the rights and claims of the sources of the
Financing.

 

8.5              No Material Adverse Effect. From the date of this Agreement,
there shall not have occurred any Material Adverse Effect.

 

8.6              No Proceedings. Since the date of this Agreement, there must
not have been commenced or Threatened against the Buyer, the Company, any
Seller, or any of their respective Affiliates any Proceeding (i) involving any
challenge to, or seeking damages or other relief in connection with, any of the
Contemplated Transactions or (ii) that may have the likely effect of preventing,
delaying, making illegal, or otherwise interfering with any of the Contemplated
Transactions.

 

8.7              No Claim Regarding Ownership or Sale Proceeds. There shall not
have been made or Threatened by any Person any claim asserting that such Person
(i) is the holder or the beneficial owner of, or has the right to acquire or to
obtain beneficial ownership of, any capital stock of, or any other voting,
equity, or ownership interest in, the Company or (ii) is entitled to all or any
portion of the Purchase Price.

 

8.8              Injunction. There shall not be in effect any Legal Requirement
that prohibits the sale of the Shares to the Buyer.

 

8.9              No Indebtedness; Minimum Tangible Shareholders’ Equity.

 

(a)            All Indebtedness of the Company other than the Closing Term Loan
Payment Amount, the Closing Date Revolving Loan Amount, and the guarantee under
that certain lease in favor of EQYINVEST OWNER II, LTD., L.L.P., shall have been
paid in full prior to the Closing and the Sellers shall provide the Buyer with
written evidence thereof, in form satisfactory to the Buyer, at or prior to the
Closing.

 

(b)            The Sellers shall have delivered to the Buyer the Closing Date
Balance Sheet showing that the Company has at least $20,000,000 in Tangible
Shareholders’ Equity immediately prior to the Closing.

 

8.10          Financing. The Buyer shall have received the Financing on terms
acceptable to the Buyer, in its sole and absolute discretion.

 

 

 

 

 

 



 47 

 

 

ARTICLE 9
CONDITIONS PRECEDENT TO THE SELLERS’ OBLIGATION TO CLOSE

 

The Sellers’ obligations to sell the Shares and to take the other actions
required to be taken by the Sellers at the Closing are subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any or all of which may be waived in writing by the Sellers in whole or in part
in their sole discretion):

 

9.1              Accuracy of Representations. The representations and warranties
of the Buyer contained in this Agreement and any certificate or other writing
delivered pursuant hereto shall be true and correct in all respects (in the case
of any representation or warranty qualified by materiality or Material Adverse
Effect) or in all material respects (in the case of any representation or
warranty not qualified by materiality or Material Adverse Effect) on and as of
the Closing Date with the same effect as though made at and as of such date
(except those representations and warranties that address matters only as of a
specified date, the accuracy of which shall be determined as of that specified
date in all respects).

 

9.2              Buyer’s Performance. Each of the covenants and obligations that
the Buyer is required to perform or to comply with pursuant to this Agreement at
or prior to the Closing must have been performed and complied with in all
material respects.

 

9.3              Additional Deliveries. The Buyer shall have delivered or caused
to be delivered to the Sellers each of the following:

 

(i)                 a certificate of the Buyer, dated the Closing Date,
certifying to the Sellers the satisfaction of the conditions set forth in
Sections 9.1 and 9.2;

 

(ii)              the Promissory Note, dated the Closing Date, executed by the
Buyer;

 

(iii)            the Purchase Price payable at Closing pursuant to Section 2.2;
and

 

(iv)             a certificate, dated the Closing Date, executed by a duly
authorized officer of the Buyer certifying (A) the Organization Documents of the
Buyer; (B) resolutions duly adopted by the Board of Directors of the Buyer
authorizing and approving the execution, delivery, and performance of this
Agreement and the consummation of the Contemplated Transactions, and that such
resolutions have not been amended and remain in full force and effect; and (C)
as to the incumbency of the officers of the Company executing this Agreement and
the other Transaction Documents.

 

9.4              Indebtedness Payoff Obligation. The portion of the Closing Date
Revolving Loan Amount payable by the Buyer shall have been paid in full pursuant
to Section 2.2(b)(ii) and the Buyer shall provide the Sellers with written
evidence thereof, in form satisfactory to the Sellers, at or prior to the
Closing.

 

9.5              No Injunction. There shall not be in effect any Legal
Requirement, Order, or Proceeding that prohibits the sale of the Shares by the
Sellers to the Buyer.

 

 

 

 

 



 48 

 

 

9.6              Consents. The Required Consents must have been obtained and
must be in full force and effect prior to the Closing.

 

ARTICLE 10
TERMINATION

 

10.1          Termination of Agreement. This Agreement may be terminated and the
Contemplated Transactions abandoned at any time prior to the Closing:

 

(i)                 by mutual written consent of the Buyer and the Sellers’
Representative;

 

(ii)              by either the Buyer or the Sellers’ Representative if there is
any Legal Requirement that makes consummation of the Contemplated Transactions
illegal or otherwise prohibited or if consummation of the Contemplated
Transactions would violate any Final Order of any Governmental Body having
competent jurisdiction;

 

(iii)            by either the Buyer or the Sellers’ Representative on or after
December 31, 2016 (the “Termination Date”) if the Closing shall not have been
consummated on or before the Termination Date; provided that such right to
terminate this Agreement will not be available to any party whose failure to
perform in any material respect any obligation of such party under this
Agreement when performance thereof was due is the cause of the delay;

 

(iv)             by the Buyer if any of the Sellers’ representations or
warranties contained herein are inaccurate or untrue such that the condition set
forth in Section 8.1 would not be satisfied, and such inaccuracy cannot
reasonably be expected to be cured prior to the Termination Date;

 

(v)               by the Seller’s Representative if any of the Buyer’s
representations or warranties contained herein are inaccurate or untrue such
that the condition set forth in Section 9.1 would not be satisfied, and such
inaccuracy cannot reasonably be expected to be cured prior to the Termination
Date;

 

(vi)             by the Buyer, provided it is not then in material breach of any
of its obligations under this Agreement, if any Seller or the Company fails to
perform or satisfy any agreement, covenant, condition, or obligation in this
Agreement when performance or satisfaction thereof is due such that the
condition set forth in Section 8.2 would not be satisfied, and does not cure the
failure within twenty (20) Business Days after the Buyer delivers written notice
thereof; or

 

(vii)          by the Sellers’ Representative, provided the Sellers are not then
in material breach of any of their obligations under this Agreement, if the
Buyer fails to perform or satisfy any agreement, covenant, condition, or
obligation in this Agreement when performance thereof is due such that the
condition set forth in Section 9.2 would not be satisfied, and does not cure the
failure within twenty (20) Business Days after notice by the Sellers’
Representative thereof.

 

 

 

 

 

 



 49 

 

 

The party desiring to terminate this Agreement pursuant to this Section 10.1
will give written notice of such termination to the other party.

 

10.2          Effect of Termination. Each party’s right to termination under
Section 10.1 is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of a right of termination will not be an election
of remedies. If this Agreement is terminated pursuant to Section 10.1, all
further obligations of the parties under this Agreement will terminate without
liability on the part of any party hereto, except that the obligations in
Sections 12.1 and 12.2 will survive; provided, however, that if this Agreement
is terminated by a party because of the intentional breach of this Agreement by
the other party or because one or more of the conditions to the terminating
party’s obligations under this Agreement is not satisfied as a result of the
other party’s intentional failure to comply with its obligations under this
Agreement, the terminating party’s right to pursue all legal remedies will
survive such termination unimpaired.

 

ARTICLE 11
SURVIVAL; INDEMNIFICATION

 

11.1          Survival. Subject to the limitations and other provisions of this
Agreement, the covenants, representations, and warranties contained herein
(other than any covenants, representations, or warranties contained in Section
3.11, Section 7.1, or Section 7.2, which are subject to Section 7.1) shall
survive the Closing and shall remain in full force and effect until the date
that is eighteen (18) months from the Closing Date; provided, that the
representations and warranties in Section 3.1, Section 3.2(a), Section 3.3,
Section 3.12, Section 3.25, Section 4.1, Section 4.2(a), and Section 4.5 shall
survive for the full period of the applicable statutes of limitations (giving
effect to any waiver, mitigation, or extension thereof) plus 60 days and;
provided further, that, all covenants and agreements of the parties contained
herein (other than any covenants or agreements contained in Section 7.1 or
Section 7.2, which are subject to Section 7.1) to be performed after the Closing
shall survive the Closing for the period explicitly specified therein; and,
provided further, that, under no circumstance shall any claim arising under this
Agreement be brought by Buyer or a Buyer Indemnified Party later than 7 years
from the Closing. Upon expiration of the periods set forth above in this Section
11.1, all liability of the Sellers with respect to such covenants,
representations, and warranties shall thereupon be extinguished. Notwithstanding
the foregoing, any claims asserted in good faith with reasonable specificity (to
the extent known at such time) and in writing by notice from the non-breaching
party to the breaching party prior to the expiration date of the applicable
survival period shall not thereafter be barred by the expiration of the relevant
representation or warranty and such claims shall survive until finally resolved

 

11.2          Indemnification.

 

(a)            Indemnification Obligations of the Sellers. Subject to the other
terms and conditions of this Article 11, the Sellers, jointly and severally,
shall indemnify and defend each of the Buyer and its Affiliates (including the
Company) (each, a “Buyer Indemnified Party” and, collectively, the “Buyer
Indemnified Parties”) against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, any Buyer Indemnified Party based
upon, arising out of, with respect to, or by reason of:

 

 

 



 50 

 

 

(i)                 any inaccuracy in or breach of any of the representations or
warranties of the Company or the Sellers contained in this Agreement or in any
certificate or instrument delivered by or on behalf of the Company or any Seller
pursuant to this Agreement (other than in respect of Section 3.11, it being
understood that the sole remedy for any such inaccuracy in or breach thereof
shall be pursuant to Section 7.1 or 7.2), as of the date such representation or
warranty was made or as if such representation or warranty was made on and as of
the Closing Date (except for representations and warranties that expressly
relate to a specified date, in which case the inaccuracy in or breach of which
will be determined with reference to such specified date); or

 

(ii)              any breach or non-fulfillment of any covenant, agreement, or
obligation to be performed by the Company or any Seller pursuant to this
Agreement (other than any breach or violation of, or failure to fully perform,
any covenant, agreement, undertaking, or obligation in Section 7.1 or 7.2, it
being understood that the sole remedy for any such breach, violation, or failure
shall be pursuant to Section 7.1).

 

(b)            Indemnification Obligations of the Buyer. Subject to the other
terms and conditions of this Article 11, the Buyer shall indemnify and defend
each Seller and his or its Affiliates (each, a “Seller Indemnified Party” and,
collectively, the “Seller Indemnified Parties”) against, and shall hold each of
them harmless from and against, and shall pay and reimburse each of them for,
any and all Losses incurred or sustained by, or imposed upon, any Seller
Indemnified Party based upon, arising out of, with respect to, or by reason of:

 

(i)                 any inaccuracy in or breach of any of the representations or
warranties of the Buyer contained in this Agreement or in any certificate or
instrument delivered by or on behalf of the Buyer pursuant to this Agreement, as
of the date such representation or warranty was made or as if such
representation or warranty was made on and as of the Closing Date (except for
representations and warranties that expressly relate to a specified date, the
inaccuracy in or breach of which will be determined with reference to such
specified date); or

 

(ii)              any breach or non-fulfillment of any covenant, agreement, or
obligation to be performed by the Buyer pursuant to this Agreement.

 

(c)            Indemnification Limitations.

 

(i)                 The Sellers shall not be liable to the Buyer Indemnified
Parties for indemnification under Section 11.2(a)(i) until the aggregate amount
of all Losses in respect of indemnification under Section 11.2(a)(i) exceeds
$560,000 (the “Basket”), in which event the Sellers shall only be required to
pay or be liable for Losses in excess of the Basket. Notwithstanding anything to
the contrary, the aggregate amount of all Losses for which the Sellers shall be
liable pursuant to Section 11.2(a)(i) shall not exceed $5,600,000.
Notwithstanding the foregoing, the limitations set forth in this Section
11.2(c)(i) shall not apply to Losses based upon, arising out of, with respect
to, or by reason of any inaccuracy in or breach of any representation or
warranty in Section 3.1, Section 3.2(a), Section 3.3, Section 3.25, or Section
3.26(b).

 

 

 

 

 



 51 

 

 

(ii)              In addition to the limitations set forth in Section
11.2(c)(i), payments of the Sellers pursuant to Section 11.2(a) in respect of
any Loss shall be further limited to the amount of any liability or damage to
the Buyer Indemnified Party that remains after deducing therefrom any insurance
proceeds, indemnity, contribution, or similar payment actually received by the
Buyer Indemnified Party in respect of any such claim, less any related costs and
expenses, including the aggregate cost of pursuing any related insurance claims
and any related increases in insurance premiums or other chargebacks (it being
agreed that the Buyer Indemnified Party shall not have any obligation to seek to
recover any insurance proceeds in connection with making a claim under this
Article 11 and that, promptly after the realization of any insurance proceeds,
indemnity contribution, or similar payment, the Buyer Indemnified Party shall
reimburse the Indemnifying Party for such reduction in Losses for which the
Buyer Indemnified Party was indemnified prior to the realization of reduction of
such Losses).

 

(d)            Materiality Scrape. For purposes of this Article 11, any
inaccuracy in or breach of any representation or warranty shall be determined
without regard to any materiality, Material Adverse Effect, or other similar
qualification contained in or otherwise applicable to such representation or
warranty.

 

11.3          Indemnification Procedures. The party making a claim under this
Article 11 is referred to as the “Indemnified Party”, and the party against whom
such claims are asserted under this Article 11 is referred to as the
“Indemnifying Party”. The Sellers’ Representative shall administer any Losses
claimed against, or by, the Sellers pursuant to this Article 11. For all
purposes under this Section 11.3, the Sellers’ Representative shall be the
exclusive agent and shall act on behalf of all of the Sellers, all such actions
of the Sellers’ Representative hereunder shall bind all of the Sellers, and the
term Indemnifying Party, when used in relation to the Sellers in this Section
11.3, shall be deemed to be a reference to the Sellers’ Representative.

 

 

 

 

 

 

 

 

 

 

 

 



 52 

 

 

(a)            Third Party Claims. If any Indemnified Party receives notice of
the assertion or commencement of any Proceeding made or brought by any Person
who is not a party to this Agreement or an Affiliate of a party to this
Agreement or a Representative of the foregoing (a “Third Party Claim”) against
such Indemnified Party with respect to which the Indemnifying Party is obligated
to provide indemnification under this Agreement, the Indemnified Party shall
give the Indemnifying Party reasonably prompt written notice thereof, but in any
event not later than 30 calendar days after receipt of such notice of such Third
Party Claim. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Third Party Claim in reasonable detail, shall include copies of all material
written evidence thereof, and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third Party Claim at the Indemnifying Party’s expense and by the Indemnifying
Party’s own counsel, and the Indemnified Party shall cooperate in good faith in
such defense; provided, that if the Indemnifying Party is a Seller, such
Indemnifying Party shall not have the right to defend or direct the defense of
any such Third Party Claim that seeks an injunction or other equitable relief
against the Indemnified Party so long as the Buyer or other Buyer Indemnified
Party diligently, in good faith, defends such action to completion. In the event
that the Indemnifying Party assumes the defense of any Third Party Claim,
subject to Section 11.3(b), it shall have the right to take such action as it
deems necessary to avoid, dispute, defend, appeal, or make counterclaims
pertaining to any such Third Party Claim in the name and on behalf of the
Indemnified Party. The Indemnified Party shall have the right to participate in
the defense of any Third Party Claim with counsel selected by it subject to the
Indemnifying Party’s right to control the defense thereof. The fees and
disbursements of such counsel shall be at the expense of the Indemnified Party,
provided, that if in the reasonable opinion of counsel to the Indemnified Party,
(A) there are legal defenses available to an Indemnified Party that are
different from or additional to those available to the Indemnifying Party or (B)
there exists a conflict of interest between the Indemnifying Party and the
Indemnified Party that cannot be waived, the Indemnifying Party shall be liable
for the reasonable fees and expenses of counsel to the Indemnified Party in each
jurisdiction for which the Indemnified Party determines counsel is required to
the extent necessary for the Indemnified Party to avail itself of the
aforementioned legal defenses and to defend itself with respect to the matter
involving a non-waivable conflict of interest. If the Indemnifying Party elects
not to compromise or defend such Third Party Claim, fails to promptly notify
(within 15 days of its receipt of notice of a Third Party Claim) the Indemnified
Party in writing of its election to defend as provided in this Agreement, or
fails to diligently prosecute the defense of such Third Party Claim, the
Indemnified Party may, subject to Section 11.3(b), pay, compromise, and defend
such Third Party Claim and seek indemnification for any and all Losses based
upon, arising from, or relating to such Third Party Claim. The Sellers and the
Buyer shall cooperate with each other in all reasonable respects in connection
with the defense of any Third Party Claim, including making available (subject
to the provisions of Section 7.5) records relating to such Third Party Claim and
furnishing, without expense (other than reimbursement of actual out-of-pocket
expenses) to the defending party, management employees of the non-defending
party as may be reasonably necessary for the preparation of the defense of such
Third Party Claim.

 

(b)            Settlement of Third Party Claims. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not enter into
settlement of any Third Party Claim without the prior written consent of the
Indemnified Party, except as provided in this Section 11.3(b). If a firm offer
is made to settle a Third Party Claim without leading to liability or the
creation of a financial or other obligation on the part of the Indemnified Party
and provides, in customary form, for the unconditional release of each
Indemnified Party from all liabilities and obligations in connection with such
Third Party Claim and the Indemnifying Party desires to accept and agree to such
offer, the Indemnifying Party shall give written notice to that effect to the
Indemnified Party. If the Indemnified Party fails to consent to such firm offer
within ten (10) days after its receipt of such notice, the Indemnified Party may
continue to contest or defend such Third Party Claim and in such event, the
maximum liability of the Indemnifying Party as to such Third Party Claim shall
not exceed the amount of such settlement offer. If the Indemnified Party fails
to consent to such firm offer and also fails to assume defense of such Third
Party Claim, the Indemnifying Party may settle the Third Party Claim upon the
terms set forth in such firm offer to settle such Third Party Claim. If the
Indemnified Party has assumed the defense pursuant to Section 11.3(a), it shall
not agree to any settlement without the written consent of the Indemnifying
Party (which consent shall not be unreasonably withheld, delayed, denied, or
conditioned).

 

 

 

 

 

 

 

 



 53 

 

 

(c)            Direct Claims. Any Proceeding by an Indemnified Party on account
of a Loss which does not result from a Third Party Claim (a “Direct Claim”)
shall be asserted by the Indemnified Party giving the Indemnifying Party
reasonably prompt written notice thereof, but in any event not later than 30
days after the Indemnified Party becomes aware of such Direct Claim. The failure
to give such prompt written notice shall not, however, relieve the Indemnifying
Party of its indemnification obligations, except and only to the extent that the
Indemnifying Party forfeits rights or defenses by reason of such failure. Such
notice by the Indemnified Party shall describe the Direct Claim in reasonable
detail, shall include copies of all material written evidence thereof, and shall
indicate the estimated amount, if reasonably practicable, of the Loss that has
been or may be sustained by the Indemnified Party. The Indemnifying Party shall
have 30 days after its receipt of such notice to respond in writing to such
Direct Claim. The Indemnified Party shall allow the Indemnifying Party and its
professional advisors to investigate the matter or circumstance alleged to give
rise to the Direct Claim, and whether and to what extent any amount is payable
in respect of the Direct Claim and the Indemnified Party shall assist the
Indemnifying Party’s investigation by giving such information and assistance
(including access to the Company’s premises and personnel and the right to
examine and copy any accounts, documents, or records) as the Indemnifying Party
or any of its professional advisors may reasonably request. If the Indemnifying
Party does not so respond within such 30-day period, the Indemnifying Party
shall be deemed to have rejected such claim, in which case the Indemnified Party
shall be free to pursue such remedies as may be available to the Indemnified
Party on the terms and subject to the provisions of this Agreement.

 

(d)            Tax Claims. Notwithstanding any other provision of this
Agreement, the control of any claim, assertion, event, or proceeding in respect
of Taxes of the Company (including, but not limited to, any such claim in
respect of a breach of the representations and warranties in Section 3.11 hereof
or any breach or violation of or failure to fully perform any covenant,
agreement, undertaking, or obligation in Section 7.1 or Section 7.2) shall be
governed exclusively by Section 7.1.

 

11.4          Payments. Once a Loss is agreed to by the Indemnifying Party or
finally adjudicated to be payable pursuant to this Article 11, the Indemnifying
Party shall satisfy its obligations within fifteen (15) days of such final,
non-appealable adjudication by wire transfer of immediately available funds. The
parties hereto agree that, subject to the immediately preceding sentence of this
Section 11.4, should an Indemnifying Party not make full payment of any such
obligations within such fifteen (15) day period, any amount payable shall accrue
interest from and including the date of agreement of the Indemnifying Party or
final, non-appealable adjudication to but excluding the date such payment has
been made at a rate per annum equal to the lesser of 10% or the highest rate
permitted by applicable Legal Requirements. Such interest shall be calculated
daily on the basis of a 365 day year and the actual number of days elapsed.

 

11.5          Offset. Acting in good faith and upon written notice to the
Sellers’ Representative specifying in reasonable detail the basis therefor, the
Buyer may withhold and setoff against amounts otherwise payable by the Buyer
under the Promissory Note the amount of any Losses for which any Buyer
Indemnified Party may be entitled to indemnification under this Article 11 or
Section 7.1; provided, however, that, within five (5) Business Days of receipt
of such notice, the Sellers’ Representative may elect to challenge the Buyer’s
action in writing, in which case (i) the issue of whether the Buyer is entitled
to indemnification affording such setoff shall be determined pursuant to Section
12.10 and (ii) the amount withheld and setoff by the Buyer shall be deposited by
the Buyer into the registry of the court pending agreement of the parties
regarding the disposition of such amount or the final, non-appealable
adjudication thereof by the court. The exercise of such right of setoff by the
Buyer in good faith, whether or not ultimately determined to be justified, will
not constitute a breach under the Promissory Note.

 

 

 

 

 

 

 



 54 

 

 

11.6          Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Legal Requirements.

 

11.7          [Intentionally Omitted].

 

11.8          Exclusive Remedies. Subject to Section 7.6 and Section 12.13, the
parties acknowledge and agree that their sole and exclusive remedy with respect
to any and all claims (other than claims arising from fraud or willful
misconduct on the part of a party hereto in connection with the transactions
contemplated by this Agreement) for any breach of any representation, warranty,
covenant, agreement, or obligation set forth herein or otherwise relating to the
subject matter of this Agreement, shall be pursuant to the indemnification
provisions set forth in Section 7.1 and this Article 11. In furtherance of the
foregoing, each party hereby waives, to the fullest extent permitted under
applicable Legal Requirements, any and all rights, claims, and causes of action
for any breach of any representation, warranty, covenant, agreement, or
obligation set forth herein or otherwise relating to the subject matter of this
Agreement it may have against the other parties hereto and their Affiliates and
each of their respective Representatives arising under or based upon any Legal
Requirements, except pursuant to the indemnification provisions set forth in
Section 7.1 and this Article 11. Nothing in this Section 11.8 shall limit any
Person’s right to seek and obtain any equitable relief to which any Person shall
be entitled or to seek any remedy on account of any party’s fraud or intentional
misconduct.

 

11.9          Mitigation. Each Indemnified Party shall take all reasonable steps
to mitigate any Loss upon becoming aware of any event or circumstance that would
reasonably be expected to, or does, give rise thereto, including incurring costs
only to the minimum extent necessary to remedy the breach that gave rise to such
Loss.

 

11.10      No Circular Recovery. Each Seller hereby agrees that he or it will
not make any claim for indemnification against the Buyer or the Company by
reason of the fact that such Seller was a Representative of the Company or was
serving as such for another Person at the request of the Company (whether such
claim is for Losses of any kind or otherwise and whether such claim is pursuant
to any Legal Requirement, Organizational Document, Contract, or otherwise) with
respect to any claim brought by a Buyer Indemnified Party against any Seller
relating to this Agreement or any of the Contemplated Transactions. With respect
to any claim brought by a Buyer Indemnified Party against any Seller relating to
this Agreement or any of the Contemplated Transactions, each Seller expressly
waives any right of subrogation, contribution, advancement, indemnification, or
other claim against the Company with respect to any amounts such Seller is
liable for pursuant to Section 7.1 or this Article 11. Notwithstanding the
foregoing, this Section 11.10 shall not restrict, impede, or limit any right of
a Seller pursuant to an Employment Agreement, including any right to
subrogation, contribution, advancement, indemnification, or other claim against
the Company by a Seller arising pursuant to an Employment Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 



 55 

 

 

ARTICLE 12
GENERAL PROVISIONS

 

12.1          Expenses. Except as otherwise expressly provided in this
Agreement, each party will bear its respective expenses incurred in connection
with the preparation, execution, and performance of this Agreement and the
Contemplated Transactions, including all fees and expenses of Representatives.
All such expenses of the Company and the Sellers incurred through and including
the Closing Date (collectively, “Transaction Expenses”) shall be borne by the
Sellers and paid pursuant to Section 2.2.

 

12.2          Public Announcements. No party shall make any public announcement
or statement with respect to this Agreement or the Contemplated Transactions
prior to the Closing, except that the Buyer and its Affiliates may make any
disclosure required under applicable Legal Requirements. No Seller shall make
any public announcement or statement with respect to this Agreement or the
Contemplated Transactions after the Closing without the approval of the Buyer,
which approval will not be unreasonably withheld, delayed, denied, or
conditioned. In the event the Buyer determines to make any public announcement
or statement concerning this Agreement or the Contemplated Transactions after
Closing, the Buyer agrees to notify the Sellers’ Representative of the Buyer’s
intention to make such announcement or statement and provide the Sellers’
Representative with the text of the announcement in advance of its release to
the public.

 

12.3          Authority and Rights of the Sellers’ Representative. By executing
this Agreement, each Seller appoints Rodney Spriggs as the Sellers’
Representative for all purposes under this Agreement and authorizes the Sellers’
Representative to act as his or its attorney in fact on behalf of such Seller
and in such Seller’s name to carry out the functions assigned to the Sellers’
Representative in this Agreement and the Promissory Note. Any Contract, notice,
waiver, or other arrangement signed by the Sellers’ Representative shall be
binding and enforceable against each Seller as if such Seller were a signatory
thereto.

 

12.4          Notices. All notices, requests, consents, claims, demands,
waivers, and other communications hereunder shall be in writing and shall be
deemed to have been given (i) when delivered by hand (with written confirmation
of receipt); (ii) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (iii) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient; or (iv) on the third
Business Day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications must be sent to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this Section
12.4):

 

 

 

 

 

 

 

 

 



 56 

 

 

(a)         If to the Buyer:

 

Vintage Stock Affiliated Holdings LLC

c/o Live Ventures Incorporated

325 East Warm Springs Road

Suite 102

Las Vegas, Nevada 89119

Attn: Jon Isaac

Email: j.isaac@isaac.com

Facsimile No.: [858-259-6661]

 

with a copy (which shall not constitute notice) to:

 

Baker & Hostetler LLP

600 Anton Boulevard

Suite 900

Costa Mesa, California 92626

Attn: Randolf W. Katz, Esq.

Email: rwkatz@bakerlaw.com

Facsimile No.: 714-966-8802

 

(b)         If to the Company (prior to the Closing):

 

Vintage Stock, Inc.

202 E. 32nd Street

Joplin, Missouri 64804

Attn: Rodney Spriggs, President and CEO

Email: Rodney.spriggs@vintagestock.com

Facsimile No.: 417-782-0024

 

with a copy (which shall not constitute notice) to:

 

Vintage Stock, Inc.

202 E. 32nd Street

Joplin, Missouri 64804

Attn: Ken Caviness, CFO

Email: ken.caviness@vintagestock.com

Facsimile No.: ____________

 

with a copy (which shall not constitute notice) to:

 

Mann Conroy LLC

1316 Saint Louis Avenue

2nd Floor

Kansas City, Missouri 64101

Attn: Kyle Conroy, Esq.

Email: kconroy@mannconroy.com

Facsimile No.:

 

 

 

 

 

 



 57 

 

 

(c)          If to the Sellers’ Representative:

 

Rodney Spriggs

c/o Vintage Stock, Inc.

202 E. 32nd Street

Joplin, Missouri 64804

Email: Rodney.spriggs@vintagestock.com

Facsimile No.: 417-782-0024

 

with a copy (which shall not constitute notice) to:

 

Mann Conroy LLC

1316 Saint Louis Avenue

2nd Floor

Kansas City, Missouri 64101

Attn: Kyle Conroy, Esq.

Email: kconroy@mannconroy.com

Facsimile No.:

 

12.5          Amendment and Modification; Waiver. This Agreement may only be
amended, modified, or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach, or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power, or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power, or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power, or privilege.

 

12.6          Entire Agreement. This Agreement and the other Transaction
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the other Transaction Documents, the Exhibits, and Disclosure Schedule (other
than an exception expressly set forth as such in the Disclosure Schedule), the
statements in the body of this Agreement will control.

 

12.7          Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither any Seller nor the Buyer may assign its rights or
obligations hereunder without the prior written consent of the other party
(which consent shall not be unreasonably withheld, delayed, denied, or
conditioned); provided, however, that the Buyer (i) may collaterally assign any
or all of its rights and obligations hereunder to any provider of debt financing
(including the Financing) to it or any of its Affiliates and (ii) may assign any
of its rights under this Agreement to any Affiliate of the Buyer, in each case
without obtaining prior consent. No assignment shall relieve the assigning party
of any of its obligations hereunder.

 

 

 

 

 

 



 58 

 

 

12.8          Severability. If any term or provision of this Agreement is
invalid, illegal, or unenforceable in any jurisdiction, such invalidity,
illegality, or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Except as provided in Section 7.6(e), upon such
determination that any term or other provision is invalid, illegal, or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

 

12.9          Construction of Terms. When reference is made in this Agreement to
an Article or Section, such reference shall be to an Article or Section of this
Agreement, unless otherwise indicated. When a reference is made in this
Agreement to a party or parties, such reference is to parties to this Agreement,
unless otherwise indicated. The table of contents and headings contained in this
Agreement are for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement. Whenever the words “include,”
“includes,” or “including” are used in this Agreement, they shall be deemed to
be followed by the words “without limitation.” Unless the context of this
Agreement otherwise requires, (i) words of any gender include each other gender;
(ii) words using the singular or plural number also include the plural or
singular number, respectively; (iii) the terms “hereof,” “herein,” “hereby,” and
derivative or similar words refer to this entire Agreement; and (iv) any
reference to any Legal Requirement shall be deemed also to refer to all rules
and regulations promulgated thereunder. References to Contracts and other
documents shall be deemed to include all subsequent amendments and other
modifications thereto. Whenever this Agreement refers to a number of days, such
number shall refer to calendar days unless Business Days are specified. The
language used in this Agreement is the language chosen by the parties to express
their mutual intent, and no rule of strict construction shall be applied against
any party.

 

12.10      Governing Law; Jurisdiction; Jury. This Agreement shall be governed
by and construed in accordance with the internal laws of the State of Missouri
without giving effect to any choice or conflict of law provision or rule. Any
legal suit, action, or proceeding arising out of or based upon this Agreement or
the Contemplated Transactions may be instituted in the federal courts of the
Western District of Missouri or the courts of the State of Missouri located in
Newton County, Missouri. Each party hereto irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action, or proceeding. EACH PARTY
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT
OR THE CONTEMPLATED TRANSACTIONS IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE CONTEMPLATED TRANSACTIONS.

 

12.11      Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail, or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

 

 

 

 

 

 



 59 

 

 

12.12      No Third Party Beneficiaries; No Recourse to Financing Sources.

 

(a)            Except as provided in Section 7.1 and Article 11, this Agreement
is for the sole benefit of the parties hereto and their respective successors
and permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other Person or entity any legal or equitable right,
benefit, or remedy of any nature whatsoever under or by reason of this
Agreement. Notwithstanding the foregoing, each financing source for the
Financing shall be an express third-party beneficiary with respect to Section
12.12(b).

 

(b)            Subject to the rights of the parties to any Contract entered into
in connection with the Financing, none of the parties hereto, nor any of their
respective Affiliates, solely in their respective capacities as parties to this
Agreement, shall have any rights or claims against any financing source for the
Financing or any Affiliate thereof, solely in their respective capacities as
lenders or arrangers in connection with the Financing, and such financing
sources, solely in their respective capacities as lenders or arrangers, shall
not have any rights or claims against any party hereto or any Affiliate thereof,
in connection with this Agreement or the Financing, whether at law or equity, in
contract, in tort, or otherwise. Notwithstanding anything to the contrary in
this Agreement, this Section 12.12(b) may not be amended or waived without the
consent of the financing sources for the Financing.

 

12.13      Specific Performance. The parties agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
the terms hereof and that the parties shall be entitled to specific performance
of the terms hereof, in addition to any other remedy to which they are entitled
at law or in equity, and without having to prove the inadequacy of any other
remedy they may have at law or in equity and without being required to post bond
or other security.

 

12.14      Certain Legal Matters. The Sellers (i) acknowledge that Baker &
Hostetler LLP has represented the Buyer and its Affiliates in connection with
the transactions contemplated by this Agreement and the other Transaction
Documents and (ii) consent to the representation by Baker & Hostetler LLP of the
Buyer and its Affiliates (including the Company) in any future post-closing
matter, including post-closing disputes concerning this Agreement or the
Contemplated Transactions.

 

12.15      Acknowledgment. The Sellers acknowledge that the audited Financial
Statements referred to in Section 3.4(c) will be included in the Current Report
(or an amendment thereto) on Form 8-K of an Affiliate of the Buyer to be filed
after the Closing that describes the Contemplated Transactions and thereafter
will be consolidated into such Affiliate’s periodic reports to be filed under
the Exchange Act.

 

 

 

 

[The remainder of this page has been intentionally left blank. The signature
page follows.]

 

 

 

 

 

 

 



 60 

 

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Stock
Purchase Agreement as of the date first written above.

 

THE BUYER:

 

VINTAGE STOCK AFFILIATED HOLDINGS LLC

 

 

By: /s/ Jon Isaac                                    

Jon Isaac

President and Chief Executive Officer

 

THE COMPANY:

 

VINTAGE STOCK, INC.

 

By: /s/ Rodney D. Spriggs                   

Rodney D. Spriggs

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page 1 of 2 to the Stock Purchase Agreement]



   

 

 

THE SELLERS:

 



/s/ Kenneth L. Caviness   /s/ Rodney D. Spriggs   Kenneth L. Caviness, trustee
of   Rodney D. Spriggs, trustee of   THE KEN AND DEANNA CAVINESS   THE RODNEY
AND SHERRY SPRIGGS   LIVING TRUST, dated July 12, 2002   LIVING TRUST, dated
April 18, 2012           /s/ Deanna L. Caviness   /s/ Sherry L. Spriggs   Deanna
L. Caviness, trustee of   Sherry L. Spriggs, trustee of   THE KEN AND DEANNA
CAVINESS   THE RODNEY AND SHERRY SPRIGGS   LIVING TRUST, dated July 12, 2002  
LIVING TRUST, dated April 18, 2012           /s/ Steven D. Wilcox       Steven
D. Wilcox, trustee of       THE STEVEN AND ANNA WILCOX       LIVING TRUST, dated
May 15, 2012               /s/ Anna V. Wilcox       Anna V. Wilcox, trustee of  
    THE STEVEN AND ANNA WILCOX       LIVING TRUST, dated May 15, 2012          
    /s/ Tyler L. Caviness   /s/ Erin R. (Caviness) Mazzoni   Tyler L. Caviness,
trustee of   Erin R. (Caviness) Mazzoni, trustee of   THE TYLER L CAVINESS
TRUST,   THE ERIN R. (CAVINESS) MAZZONI   dated January 1, 2014   TRUST, dated
January 1, 2014                   /s/ Rodney D. Spriggs   /s/ Kenneth L.
Caviness   Rodney D. Spriggs, acting in his individual   Kenneth L. Caviness,
acting in his   capacity   individual capacity                   /s/ Steven D.
Wilcox       Steven D. Wilcox, acting in his individual       capacity          
    THE SELLERS’ REPRESENTATIVE:               /s/ Rodney Spriggs       Rodney
Spriggs      



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page 2 of 2 to the Stock Purchase Agreement]



   



